EXHIBIT 10.3

731 OFFICE ONE LLC,
a Delaware limited liability company, as mortgagor

(Mortgagor)

to

GERMAN AMERICAN CAPITAL CORPORATION, as mortgagee

(Mortgagee)

AMENDED AND RESTATED
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT

             Dated:  As of February 28, 2014

             Location:         731 Lexington Avenue

                                     New York, New York

 

             Condominium

             Unit:                            Office Unit 1 and Office Unit 2

             Block:                         1313
             Lot:                             1002 and 1003

             County:                       New York



 

PREPARED BY AND UPON
RECORDATION RETURN TO:

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention:  Charles E. Schrank, Esq.

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT (this “Mortgage”) is made as of this 28th day of February, 2014, by
731 OFFICE ONE LLC, a Delaware limited liability company, having its principal
place of business at c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New
Jersey 07652, as mortgagor (“Mortgagor”), for the benefit of  GERMAN AMERICAN
CAPITAL CORPORATION, a Maryland corporation, having an address at 60 Wall
Street, 10th Floor, New York, New York 10005, collectively, as mortgagee
(collectively, together with its successors and/or assigns, “Mortgagee”). 

This Mortgage amends and restates in its entirety the mortgage described on
Exhibit B attached hereto and made a part hereof which is now held by Lender
(the “Prior Mortgage”), to form a single lien in the consolidated principal sum
of $300,000,000.00.

W I T N E S S E T H:

A.        This Mortgage is given to secure a loan (the “Loan”) in the principal
sum of THREE HUNDRED MILLION AND NO/100 DOLLARS ($300,000,000.00) or so much
thereof as may be advanced pursuant to that certain Loan Agreement dated as of
the date hereof between Mortgagor and Mortgagee (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), and evidenced by that certain Consolidated, Amended and
Restated Promissory Note dated the date hereof made by Mortgagor to Mortgagee
(such Note, together with all extensions, renewals, replacements, restatements
or modifications thereof, being hereinafter referred to as the “Note”). 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Loan Agreement.

B.        Mortgagor desires to secure the payment of the outstanding principal
amount of the Loan together with all interest accrued and unpaid thereon and all
other sums (including the Prepayment Fee, if any) due to Mortgagee in respect of
the Loan under the Loan Documents (the “Debt”) and the performance of all other
Obligations (as defined herein).

C.        This Mortgage is given pursuant to the Loan Agreement, and payment,
fulfillment and performance by Mortgagor of its obligations thereunder and under
the other Loan Documents are secured hereby, and each and every term and
provision of the Loan Agreement, the Note, and that certain Assignment of Leases
and Rents of even date herewith made by Mortgagor in favor of Mortgagee
delivered in connection with this Mortgage (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Assignment of Leases”), including the rights, remedies, obligations, covenants,
conditions, agreements, indemnities, representations and warranties of the
parties therein, are hereby incorporated by reference herein as though set forth
in full and shall be considered a part of this Mortgage.

D.        NOW THEREFORE, in consideration of the making of the Loan by Mortgagee
and the covenants, agreements, representations and warranties set forth in this
Mortgage:


 

 

--------------------------------------------------------------------------------

 

 


ARTICLE I.

GRANTS OF SECURITY


SECTION 1.01        PROPERTY MORTGAGED.  MORTGAGOR DOES HEREBY IRREVOCABLY
MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN, WARRANT, TRANSFER AND CONVEY TO
MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS, WITH POWER OF SALE, ALL RIGHT, TITLE,
INTEREST AND ESTATE OF MORTGAGOR NOW OWNED, OR HEREAFTER ACQUIRED, IN AND TO THE
FOLLOWING (COLLECTIVELY, THE “PROPERTY”): 


(A)                OFFICE UNITS.  THE REAL PROPERTY DESCRIBED IN EXHIBIT A
ATTACHED HERETO AND MADE A PART HEREOF (THE “OFFICE UNITS”), INCLUDING, BUT NOT
LIMITED TO, THE UNIT OR UNITS (COLLECTIVELY, THE “UNIT”) IN THE CONDOMINIUM (THE
“CONDOMINIUM”) ESTABLISHED PURSUANT TO THE INSTRUMENTS MORE PARTICULARLY
DESCRIBED ON EXHIBIT A, TOGETHER WITH THE INTEREST OF THE OWNER OF THE UNIT IN
THE COMMON AREAS OR ELEMENTS OF THE CONDOMINIUM (INCLUDING WITHOUT LIMITATION,
ALL COMMON ELEMENTS AND APPURTENANT INTERESTS RELATED THERETO), ALL AS MORE
PARTICULARLY DESCRIBED ON EXHIBIT A ATTACHED HERETO AND INCORPORATED HEREIN BY
THIS REFERENCE;


(B)               ADDITIONAL PROPERTY.  ALL ADDITIONAL LANDS, ESTATES AND
DEVELOPMENT RIGHTS HEREAFTER ACQUIRED BY MORTGAGOR FOR USE IN CONNECTION WITH
THE OFFICE UNITS AND THE DEVELOPMENT OF THE OFFICE UNITS AND ALL ADDITIONAL
LANDS AND ESTATES THEREIN WHICH MAY, FROM TIME TO TIME, BY SUPPLEMENTAL MORTGAGE
OR OTHERWISE BE EXPRESSLY MADE SUBJECT TO THE LIEN OF THIS MORTGAGE;


(C)                IMPROVEMENTS.   THE BUILDINGS, STRUCTURES, FIXTURES,
ADDITIONS, ENLARGEMENTS, EXTENSIONS, MODIFICATIONS, REPAIRS, REPLACEMENTS AND
IMPROVEMENTS NOW OR HEREAFTER ERECTED OR LOCATED ON THE OFFICE UNITS
(COLLECTIVELY, THE “IMPROVEMENTS”); 


(D)               EASEMENTS.  ALL EASEMENTS, RIGHTS‑OF‑WAY OR USE, RIGHTS,
STRIPS AND GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATER,
WATER COURSES, WATER RIGHTS AND POWERS, AIR RIGHTS AND DEVELOPMENT RIGHTS, AND
ALL ESTATES, RIGHTS, TITLES, INTERESTS, PRIVILEGES, LIBERTIES, SERVITUDES,
TENEMENTS, HEREDITAMENTS AND APPURTENANCES OF ANY NATURE WHATSOEVER, IN ANY WAY
NOW OR HEREAFTER BELONGING, RELATING OR PERTAINING TO THE OFFICE UNITS AND THE
IMPROVEMENTS AND THE REVERSION AND REVERSIONS, REMAINDER AND REMAINDERS, AND ALL
LAND LYING IN THE BED OF ANY STREET, ROAD OR AVENUE, OPENED OR PROPOSED, IN
FRONT OF OR ADJOINING THE OFFICE UNITS, TO THE CENTER LINE THEREOF AND ALL THE
ESTATES, RIGHTS, TITLES, INTERESTS, DOWER AND RIGHTS OF DOWER, CURTESY AND
RIGHTS OF CURTESY, PROPERTY, POSSESSION, CLAIM AND DEMAND WHATSOEVER, BOTH AT
LAW AND IN EQUITY, OF MORTGAGOR OF, IN AND TO THE OFFICE UNITS AND THE
IMPROVEMENTS AND EVERY PART AND PARCEL THEREOF, WITH THE APPURTENANCES THERETO;


(E)                EQUIPMENT.  ALL “EQUIPMENT,” AS SUCH TERM IS DEFINED IN
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE (AS HEREINAFTER DEFINED), NOW OWNED OR
HEREAFTER ACQUIRED BY MORTGAGOR, WHICH IS USED AT OR IN CONNECTION WITH THE
IMPROVEMENTS OR THE OFFICE UNITS OR IS LOCATED THEREON OR THEREIN (INCLUDING,
BUT NOT LIMITED TO, ALL MACHINERY, EQUIPMENT, FURNISHINGS, AND ELECTRONIC
DATA‑PROCESSING AND OTHER OFFICE EQUIPMENT NOW OWNED OR HEREAFTER ACQUIRED BY
MORTGAGOR AND ANY AND ALL ADDITIONS, SUBSTITUTIONS AND REPLACEMENTS OF ANY OF
THE FOREGOING), TOGETHER WITH ALL ATTACHMENTS, COMPONENTS, PARTS, EQUIPMENT AND
ACCESSORIES INSTALLED THEREON OR AFFIXED THERETO (COLLECTIVELY, THE
“EQUIPMENT”).  NOTWITHSTANDING THE FOREGOING, EQUIPMENT SHALL

2

--------------------------------------------------------------------------------

 

 

not include any property belonging to Tenants under Leases except to the extent
that Mortgagor shall have any right or interest therein;


(F)                FIXTURES.  ALL EQUIPMENT NOW OWNED, OR THE OWNERSHIP OF WHICH
IS HEREAFTER ACQUIRED, BY MORTGAGOR WHICH IS SO RELATED TO THE OFFICE UNITS AND
IMPROVEMENTS FORMING PART OF THE PROPERTY THAT IT IS DEEMED FIXTURES OR REAL
PROPERTY UNDER THE LAW OF THE PARTICULAR STATE IN WHICH THE EQUIPMENT IS
LOCATED, INCLUDING, WITHOUT LIMITATION, ALL BUILDING OR CONSTRUCTION MATERIALS
INTENDED FOR CONSTRUCTION, RECONSTRUCTION, ALTERATION OR REPAIR OF OR
INSTALLATION ON THE PROPERTY, CONSTRUCTION EQUIPMENT, APPLIANCES, MACHINERY,
PLANT EQUIPMENT, FITTINGS, APPARATUSES, FIXTURES AND OTHER ITEMS NOW OR
HEREAFTER ATTACHED TO, INSTALLED IN OR USED IN CONNECTION WITH (TEMPORARILY OR
PERMANENTLY) ANY OF THE IMPROVEMENTS OR THE OFFICE UNITS, INCLUDING, BUT NOT
LIMITED TO, ENGINES, DEVICES FOR THE OPERATION OF PUMPS, PIPES, PLUMBING,
CLEANING, CALL AND SPRINKLER SYSTEMS, FIRE EXTINGUISHING APPARATUSES AND
EQUIPMENT, HEATING, VENTILATING, PLUMBING, LAUNDRY, INCINERATING, ELECTRICAL,
AIR CONDITIONING AND AIR COOLING EQUIPMENT AND SYSTEMS, GAS AND ELECTRIC
MACHINERY, APPURTENANCES AND EQUIPMENT, POLLUTION CONTROL EQUIPMENT, SECURITY
SYSTEMS, DISPOSALS, DISHWASHERS, REFRIGERATORS AND RANGES, RECREATIONAL
EQUIPMENT AND FACILITIES OF ALL KINDS, AND WATER, GAS, ELECTRICAL, STORM AND
SANITARY SEWER FACILITIES, UTILITY LINES AND EQUIPMENT (WHETHER OWNED
INDIVIDUALLY OR JOINTLY WITH OTHERS, AND, IF OWNED JOINTLY, TO THE EXTENT OF
MORTGAGOR’S INTEREST THEREIN) AND ALL OTHER UTILITIES WHETHER OR NOT SITUATED IN
EASEMENTS, ALL WATER TANKS, WATER SUPPLY, WATER POWER SITES, FUEL STATIONS, FUEL
TANKS, FUEL SUPPLY, AND ALL OTHER STRUCTURES, TOGETHER WITH ALL ACCESSIONS,
APPURTENANCES, ADDITIONS, REPLACEMENTS, BETTERMENTS AND SUBSTITUTIONS FOR ANY OF
THE FOREGOING AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “FIXTURES”). 
NOTWITHSTANDING THE FOREGOING, “FIXTURES” SHALL NOT INCLUDE ANY PROPERTY WHICH
TENANTS ARE ENTITLED TO REMOVE PURSUANT TO LEASES EXCEPT TO THE EXTENT THAT
MORTGAGOR SHALL HAVE ANY RIGHT OR INTEREST THEREIN;


(G)               PERSONAL PROPERTY.  ALL FURNITURE, FURNISHINGS, OBJECTS OF
ART, MACHINERY, GOODS, TOOLS, SUPPLIES, APPLIANCES, GENERAL INTANGIBLES,
CONTRACT RIGHTS, ACCOUNTS, ACCOUNTS RECEIVABLE, FRANCHISES, LICENSES,
CERTIFICATES AND PERMITS, AND ALL OTHER PERSONAL PROPERTY OF ANY KIND OR
CHARACTER WHATSOEVER (AS DEFINED IN AND SUBJECT TO THE PROVISIONS OF THE UNIFORM
COMMERCIAL CODE), OTHER THAN FIXTURES, WHICH ARE NOW OR HEREAFTER OWNED BY
MORTGAGOR AND WHICH ARE LOCATED WITHIN OR ABOUT THE OFFICE UNITS AND THE
IMPROVEMENTS, TOGETHER WITH ALL ACCESSORIES, REPLACEMENTS AND SUBSTITUTIONS
THERETO OR THEREFOR AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “PERSONAL
PROPERTY”), AND THE RIGHT, TITLE AND INTEREST OF MORTGAGOR IN AND TO ANY OF THE
PERSONAL PROPERTY WHICH MAY BE SUBJECT TO ANY SECURITY INTERESTS, AS DEFINED IN
THE UNIFORM COMMERCIAL CODE, AS ADOPTED AND ENACTED BY THE STATE OR STATES WHERE
THE APPLICABLE PORTION OF THE PROPERTY IS LOCATED (AS AMENDED AND IN EFFECT FROM
TIME TO TIME, THE “UNIFORM COMMERCIAL CODE”), SUPERIOR IN LIEN TO THE LIEN OF
THIS MORTGAGE, AND ALL PROCEEDS AND PRODUCTS OF ANY OF THE ABOVE;


(H)               LEASES AND RENTS.  ALL LEASES, SUBLEASES OR SUB‑SUBLEASES,
LETTINGS, LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL)
PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY INTEREST IN, OR RIGHT TO
USE OR OCCUPY ALL OR ANY PORTION OF THE OFFICE UNITS AND THE IMPROVEMENTS, AND
EVERY MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO SUCH LEASES,
SUBLEASES, SUB‑SUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH
SUCH LEASES, SUBLEASES, SUB‑SUBLEASES, OR OTHER AGREEMENTS AND EVERY GUARANTEE
OF THE PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS AND AGREEMENTS TO
BE PERFORMED AND OBSERVED BY THE

3

--------------------------------------------------------------------------------

 

 

other party thereto, heretofore or hereafter entered into, whether before or
after the filing by or against Mortgagor of any petition for relief under
11 U.S.C. §101 et seq., as the same may be amended from time to time, and any
successor statute or statutes and all rules and regulations from time to time
promulgated thereunder (the “Bankruptcy Code”) (collectively, the “Leases”), and
all right, title and interest of Mortgagor, its successors and assigns, therein
and thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the Tenants of their obligations
thereunder and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the
Office Units and the Improvements, whether paid or accruing before or after the
filing by or against Mortgagor of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”), and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment and performance of the Obligations, including the payment of the Debt;


(I)                 CONDEMNATION AWARDS.  SUBJECT TO THE TERMS OF THE LOAN
AGREEMENT, ALL AWARDS OR PAYMENTS, INCLUDING INTEREST THEREON, WHICH MAY
HERETOFORE AND HEREAFTER BE MADE WITH RESPECT TO THE PROPERTY, WHETHER FROM THE
EXERCISE OF THE RIGHT OF EMINENT DOMAIN (INCLUDING, BUT NOT LIMITED TO, ANY
TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF SUCH RIGHT), OR
FOR A CHANGE OF GRADE, OR FOR ANY OTHER INJURY TO OR DECREASE IN THE VALUE OF
THE PROPERTY;


(J)                 INSURANCE PROCEEDS.  SUBJECT TO THE TERMS OF THE LOAN
AGREEMENT, ALL PROCEEDS IN RESPECT OF THE PROPERTY UNDER ANY INSURANCE POLICIES
COVERING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECEIVE AND
APPLY THE PROCEEDS OF ANY INSURANCE, JUDGMENTS OR SETTLEMENTS MADE IN LIEU
THEREOF, FOR DAMAGE TO THE PROPERTY;


(K)               TAX CERTIORARI.  ALL REFUNDS, REBATES OR CREDITS IN CONNECTION
WITH ANY REDUCTION IN TAXES OR OTHER CHARGES CHARGED AGAINST THE PROPERTY AS A
RESULT OF TAX CERTIORARI PROCEEDINGS OR ANY OTHER APPLICATIONS OR PROCEEDINGS
FOR REDUCTION;


(L)                 RIGHTS.  THE RIGHT, IN THE NAME AND ON BEHALF OF MORTGAGOR,
TO APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE
PROPERTY AND TO COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST OF
MORTGAGEE IN THE PROPERTY;


(M)             AGREEMENTS.  TO THE EXTENT THE SAME MAY BE ENCUMBERED OR
ASSIGNED BY MORTGAGOR PURSUANT TO THE TERMS THEREOF WITHOUT OCCURRENCE OF A
BREACH OR DEFAULT THEREUNDER, AND WITHOUT IMPAIRMENT OF THE VALIDITY OR
ENFORCEABILITY THEREOF, ALL AGREEMENTS, CONTRACTS, CERTIFICATES, INSTRUMENTS,
FRANCHISES, PERMITS, LICENSES, PLANS, SPECIFICATIONS AND OTHER DOCUMENTS, NOW OR
HEREAFTER ENTERED INTO, AND ALL RIGHTS THEREIN AND THERETO, RESPECTING OR
PERTAINING TO THE USE, OCCUPATION, CONSTRUCTION, MANAGEMENT OR OPERATION OF THE
OFFICE UNITS AND ANY PART THEREOF AND ANY IMPROVEMENTS OR RESPECTING ANY
BUSINESS OR ACTIVITY CONDUCTED ON THE OFFICE UNITS AND ANY PART THEREOF AND ALL
RIGHT, TITLE AND INTEREST OF MORTGAGOR THEREIN AND THEREUNDER, INCLUDING,
WITHOUT LIMITATION, THE RIGHT, UPON THE HAPPENING OF ANY DEFAULT HEREUNDER, TO
RECEIVE AND COLLECT ANY SUMS PAYABLE TO MORTGAGOR THEREUNDER;


(N)               INTELLECTUAL PROPERTY.  ALL TRADENAMES, TRADEMARKS,
SERVICEMARKS, LOGOS, COPYRIGHTS, GOODWILL, BOOKS AND RECORDS AND ALL OTHER
GENERAL INTANGIBLES RELATING TO OR USED IN CONNECTION WITH THE OPERATION OF THE
PROPERTY;


 

4

--------------------------------------------------------------------------------

 

 


(O)               ACCOUNTS.  (I) ALL ACCOUNTS RECEIVABLE AND (II) THE CLEARING
ACCOUNT, THE DEPOSIT ACCOUNT AND THE CASH MANAGEMENT ACCOUNTS AND ALL OTHER
RESERVES, ESCROWS AND DEPOSIT ACCOUNTS MAINTAINED BY MORTGAGOR WITH RESPECT TO
THE PROPERTY AS REQUIRED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, TOGETHER
WITH ALL DEPOSITS OR WIRE TRANSFERS MADE TO SUCH ACCOUNTS, AND ALL CASH, CHECKS,
DRAFTS, CERTIFICATES, SECURITIES, INVESTMENT PROPERTY, FINANCIAL ASSETS,
INSTRUMENTS AND OTHER PROPERTY HELD THEREIN FROM TIME TO TIME, AND ALL PROCEEDS,
PRODUCTS, DISTRIBUTIONS, DIVIDENDS AND/OR SUBSTITUTIONS THEREON AND THEREOF;


(P)               UNIFORM COMMERCIAL CODE PROPERTY.  ALL DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND INTANGIBLES, AS THE FOREGOING TERMS ARE DEFINED IN THE UNIFORM
COMMERCIAL CODE, AND GENERAL INTANGIBLES RELATING TO THE PROPERTY;


(Q)               PROCEEDS.  SUBJECT TO THE TERMS OF THE LOAN AGREEMENT, ALL
PROCEEDS OF ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, PROCEEDS OF
INSURANCE AND CONDEMNATION AWARDS, WHETHER IN CASH OR IN LIQUIDATION OR OTHER
CLAIMS, OR OTHERWISE; AND


(R)                 OTHER RIGHTS.  ANY AND ALL OTHER RIGHTS OF MORTGAGOR IN AND
TO THE ITEMS SET FORTH IN SUBSECTIONS (A) THROUGH (R) ABOVE. 

AND, without limiting any of the other provisions of this Mortgage, to the
extent permitted by applicable law, Mortgagor expressly grants to Mortgagee, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Office Units (the Office
Units, the Improvements and the Fixtures collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Office Units or not, shall for the purposes of this Mortgage be deemed
conclusively to be real estate and mortgaged hereby.


SECTION 1.02        ASSIGNMENT OF RENTS.  MORTGAGOR HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS TO MORTGAGEE ALL OF MORTGAGOR’S RIGHT, TITLE AND
INTEREST IN AND TO ALL CURRENT AND FUTURE LEASES AND RENTS; IT BEING INTENDED BY
MORTGAGOR THAT THIS ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND
NOT AN ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  NOTWITHSTANDING THE FOREGOING,
SUBJECT TO THE TERMS OF THE ASSIGNMENT OF LEASES, THE CASH MANAGEMENT AGREEMENT,
AND SECTION 7.01(H) OF THIS MORTGAGE, MORTGAGEE GRANTS TO MORTGAGOR A REVOCABLE
LICENSE TO COLLECT, RECEIVE, USE AND ENJOY THE RENTS.  MORTGAGOR SHALL HOLD THE
RENTS, OR A PORTION THEREOF SUFFICIENT TO DISCHARGE ALL CURRENT SUMS DUE ON THE
DEBT, FOR USE IN THE PAYMENT OF SUCH SUMS.


SECTION 1.03        SECURITY AGREEMENT.  THIS MORTGAGE IS BOTH A REAL PROPERTY
MORTGAGE AND A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL
CODE.  THE PROPERTY INCLUDES BOTH REAL AND PERSONAL PROPERTY AND ALL OTHER
RIGHTS AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN NATURE, OF MORTGAGOR IN
THE PROPERTY.  BY EXECUTING AND DELIVERING THIS MORTGAGE, MORTGAGOR HEREBY
GRANTS TO MORTGAGEE, AS SECURITY FOR THE OBLIGATIONS, A SECURITY INTEREST IN THE
FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY AND THE OTHER PROPERTY
CONSTITUTING THE PROPERTY TO THE FULL EXTENT THAT THE FIXTURES, THE EQUIPMENT,
THE PERSONAL PROPERTY AND SUCH OTHER PROPERTY MAY BE SUBJECT TO THE UNIFORM
COMMERCIAL CODE (SAID PORTION OF THE PROPERTY SO SUBJECT TO THE UNIFORM
COMMERCIAL CODE BEING CALLED THE “COLLATERAL”).  MORTGAGOR AUTHORIZES MORTGAGEE
TO FILE OR RECORD FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL IN SUCH
FORM AND IN SUCH OFFICES

5

--------------------------------------------------------------------------------

 

 

as are necessary to perfect the security interests of the Mortgagee under this
Mortgage. Without in any way increasing the collateral granted hereunder or
under the other Loan Documents,  Mortgagor authorizes Mortgagee to use
collateral descriptions such as “all personal property” or “all assets”, in each
case “whether now owned or hereafter acquired”, whether or not specifically
describing good that are or are to become fixtures, or to use words of similar
import in any such financing statements.  If an Event of Default shall occur and
be continuing, Mortgagee, in addition to any other rights and remedies which it
may have, shall have and may exercise immediately and without demand, any and
all rights and remedies granted to a secured party upon default under the
Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Collateral.  Upon request or demand of
Mortgagee after the occurrence and during the continuance of an Event of
Default, Mortgagor shall, at its expense, assemble the Collateral and make it
available to Mortgagee at a convenient place (at the Office Units if tangible
property) reasonably acceptable to Mortgagee.  Mortgagor shall pay to Mortgagee
on demand any and all reasonable out‑of‑pocket expenses, including reasonable
attorneys’ fees and costs, incurred or paid by Mortgagee in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral after the occurrence and during the continuance of an Event of
Default.  Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Collateral sent to Mortgagor in accordance with the
provisions hereof at least ten (10) Business Days prior to such action, shall,
except as otherwise provided by applicable law, constitute reasonable notice to
Mortgagor.  The proceeds of any disposition of the Collateral, or any part
thereof, may, except as otherwise required by applicable law, be applied by
Mortgagee to the payment of the Debt in such priority and proportions as set
forth in Loan Agreement.  The principal place of business of Mortgagor (Debtor)
is as set forth in the introductory paragraph hereof and the address of
Mortgagee (Secured Party) is as set forth in the introductory paragraph hereof.


SECTION 1.04        FIXTURE FILING.  CERTAIN OF THE PROPERTY IS OR WILL BECOME
“FIXTURES” (AS THAT TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE) ON THE
OFFICE UNITS, DESCRIBED OR REFERRED TO IN THIS MORTGAGE, AND THIS MORTGAGE, UPON
BEING FILED FOR RECORD IN THE REAL ESTATE RECORDS OF THE CITY OR COUNTY WHEREIN
SUCH FIXTURES ARE SITUATED, SHALL OPERATE ALSO AS A FINANCING STATEMENT NAMING
MORTGAGOR AS THE DEBTOR AND MORTGAGEE AS THE SECURED PARTY FILED AS A FIXTURE
FILING IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SAID UNIFORM COMMERCIAL
CODE UPON SUCH OF THE PROPERTY THAT IS OR MAY BECOME FIXTURES.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Mortgagee and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall well and truly pay and perform the Obligations (including the
payment of the Debt) at the time and in the manner provided in this Mortgage,
the Note, the Loan Agreement and the other Loan Documents, and shall well and
truly abide by and comply with each and every Other Obligation set forth herein
and in the Note, the Loan Agreement and the other Loan Documents, these presents
and the estate hereby granted shall cease, terminate and be void;

6

--------------------------------------------------------------------------------

 

 

provided, however, that Mortgagor’s obligation to indemnify and hold harmless
Mortgagee pursuant to the provisions hereof shall survive any such payment or
release.


ARTICLE II.

DEBT AND OBLIGATIONS SECURED


SECTION 2.01        OBLIGATIONS.  THIS MORTGAGE AND THE GRANTS, ASSIGNMENTS AND
TRANSFERS MADE IN ARTICLE 1 ARE GIVEN FOR THE PURPOSE OF SECURING THE
OBLIGATIONS, INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF THE DEBT.


SECTION 2.02        OTHER OBLIGATIONS.  THIS MORTGAGE AND THE GRANTS,
ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE 1 ARE ALSO GIVEN FOR THE PURPOSE OF
SECURING THE FOLLOWING (COLLECTIVELY, THE “OTHER OBLIGATIONS”): 


(A)                THE PERFORMANCE OF ALL OTHER OBLIGATIONS OF MORTGAGOR
CONTAINED HEREIN;


(B)               THE PERFORMANCE OF EACH OBLIGATION OF MORTGAGOR CONTAINED IN
THE LOAN AGREEMENT AND IN EACH OTHER LOAN DOCUMENT; AND


(C)                THE PERFORMANCE OF EACH OBLIGATION OF MORTGAGOR CONTAINED IN
ANY RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, CONSOLIDATION, CHANGE OF, OR
SUBSTITUTION OR REPLACEMENT FOR, ALL OR ANY PART OF THE NOTE, THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.


SECTION 2.03        VARIABLE INTEREST RATE.  THE LOAN SECURED BY THIS MORTGAGE
IS A VARIABLE INTEREST RATE LOAN, AS MORE PARTICULARLY SET FORTH IN THE LOAN
AGREEMENT.


SECTION 2.04        DEBT AND OTHER OBLIGATIONS.  MORTGAGOR’S OBLIGATIONS FOR THE
PAYMENT OF THE DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS SHALL BE
REFERRED TO COLLECTIVELY HEREIN AS THE “OBLIGATIONS.” 


SECTION 2.05        LOAN REPAYMENT.  THIS MORTGAGE WILL BE SATISFIED AND
DISCHARGED OF RECORD BY MORTGAGEE PRIOR TO THE MATURITY DATE ONLY IN ACCORDANCE
WITH THE TERMS AND PROVISIONS SET FORTH IN THE LOAN AGREEMENT.


ARTICLE III.

MORTGAGOR COVENANTS

Mortgagor covenants and agrees that throughout the term of the Loan:


SECTION 3.01        PAYMENT OF DEBT.  MORTGAGOR WILL PAY THE DEBT AT THE TIME
AND IN THE MANNER PROVIDED IN THE LOAN AGREEMENT, THE NOTE AND THIS MORTGAGE.


SECTION 3.02        INCORPORATION BY REFERENCE.  ALL THE COVENANTS, CONDITIONS
AND AGREEMENTS CONTAINED IN (A) THE LOAN AGREEMENT, (B) THE NOTE, AND (C) ALL
AND ANY OF THE OTHER LOAN DOCUMENTS, ARE HEREBY MADE A PART OF THIS MORTGAGE TO
THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET FORTH HEREIN.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MORTGAGOR

7

--------------------------------------------------------------------------------

 

 

(i) agrees to insure, repair, maintain and restore damage to the Property, pay
Taxes and Other Charges, and comply with Legal Requirements, in each case, to
the extent required by and in accordance with the Loan Agreement, and
(ii) agrees that the Insurance Proceeds and Awards shall be settled, held,
applied and/or disbursed in accordance with the Loan Agreement. 


SECTION 3.03        PERFORMANCE OF OTHER AGREEMENTS.  MORTGAGOR SHALL OBSERVE
AND PERFORM EACH AND EVERY TERM, COVENANT AND PROVISION REQUIRED TO BE OBSERVED
OR PERFORMED BY MORTGAGOR PURSUANT TO THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


ARTICLE IV.

OBLIGATIONS AND RELIANCES


SECTION 4.01        RELATIONSHIP OF MORTGAGOR AND MORTGAGEE.  THE RELATIONSHIP
BETWEEN MORTGAGOR AND MORTGAGEE IS SOLELY THAT OF DEBTOR AND CREDITOR, AND
MORTGAGEE HAS NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH MORTGAGOR, AND NO
TERM OR CONDITION OF ANY OF THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE OR THE
OTHER LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP BETWEEN
MORTGAGOR AND MORTGAGEE TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


SECTION 4.02        NO RELIANCE ON MORTGAGEE.  THE GENERAL PARTNERS, MEMBERS,
PRINCIPALS AND (IF MORTGAGOR IS A TRUST) BENEFICIAL OWNERS OF MORTGAGOR, AS
APPLICABLE, ARE EXPERIENCED IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR
TO THE PROPERTY, AND MORTGAGOR AND MORTGAGEE ARE RELYING SOLELY UPON SUCH
EXPERTISE IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY. 
MORTGAGOR IS NOT RELYING ON MORTGAGEE’S EXPERTISE, BUSINESS ACUMEN OR ADVICE IN
CONNECTION WITH THE PROPERTY.


SECTION 4.03        NO MORTGAGEE OBLIGATIONS. 


(A)              NOTWITHSTANDING THE PROVISIONS OF SUBSECTIONS 1.01(H) AND (M)
OR SECTION 1.02, MORTGAGEE IS NOT UNDERTAKING THE PERFORMANCE OF (I) ANY
OBLIGATIONS UNDER THE LEASES, OR (II) ANY OBLIGATIONS WITH RESPECT TO ANY OTHER
AGREEMENTS, CONTRACTS, CERTIFICATES, INSTRUMENTS, FRANCHISES, PERMITS,
TRADEMARKS, LICENSES OR OTHER DOCUMENTS DESCRIBED IN SUBSECTION 1.01(H) OR (M). 


(B)             BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO MORTGAGEE PURSUANT TO THIS MORTGAGE,
THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF PROFIT AND
LOSS OR OTHER FINANCIAL STATEMENT, SURVEY, APPRAISAL OR INSURANCE POLICY,
MORTGAGEE SHALL NOT BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE
SUFFICIENCY, LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR APPROVAL
THEREOF SHALL NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT THERETO BY
MORTGAGEE.


SECTION 4.04        RELIANCE.  MORTGAGOR RECOGNIZES AND ACKNOWLEDGES THAT IN
ACCEPTING THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS, MORTGAGEE IS EXPRESSLY AND PRIMARILY RELYING ON THE TRUTH AND
ACCURACY OF THE WARRANTIES AND REPRESENTATIONS SET FORTH IN ARTICLE 3 OF THE
LOAN AGREEMENT WITHOUT ANY OBLIGATION TO INVESTIGATE THE PROPERTY AND
NOTWITHSTANDING ANY INVESTIGATION OF THE PROPERTY BY MORTGAGEE; THAT SUCH
RELIANCE EXISTED

8

--------------------------------------------------------------------------------

 

 

on the part of Mortgagee prior to the date hereof; that such warranties and
representations are a material inducement to Mortgagee in making the Loan; and
that Mortgagee would not be willing to make the Loan and accept this Mortgage in
the absence of the warranties and representations as set forth in Article 3 of
the Loan Agreement.


ARTICLE V.

FURTHER ASSURANCES


SECTION 5.01        RECORDING OF MORTGAGE, ETC.  MORTGAGOR FORTHWITH UPON THE
EXECUTION AND DELIVERY OF THIS MORTGAGE AND THEREAFTER, FROM TIME TO TIME, WILL
CAUSE THIS MORTGAGE AND ANY OF THE OTHER LOAN DOCUMENTS CREATING A LIEN OR
SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE PROPERTY AND EACH
INSTRUMENT OF FURTHER ASSURANCE TO BE FILED, REGISTERED OR RECORDED IN SUCH
MANNER AND IN SUCH PLACES AS MAY BE REASONABLY REQUIRED BY ANY PRESENT OR FUTURE
LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY TO PROTECT AND PERFECT THE LIEN OR
SECURITY INTEREST HEREOF UPON, AND THE INTEREST OF MORTGAGEE IN, THE PROPERTY. 
MORTGAGOR WILL PAY ALL TAXES, FILING, REGISTRATION OR RECORDING FEES, AND ALL
EXPENSES INCIDENT TO THE PREPARATION, EXECUTION, ACKNOWLEDGMENT AND/OR RECORDING
OF THE NOTE, THIS MORTGAGE, THE OTHER LOAN DOCUMENTS, ANY NOTE, DEED OF TRUST OR
MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE
PROPERTY AND ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR
AMENDMENT OF ANY OF THE FOREGOING DOCUMENTS, AND ALL FEDERAL, STATE, COUNTY AND
MUNICIPAL TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND CHARGES ARISING OUT OF OR IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS MORTGAGE, ANY DEED OF TRUST
OR MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE
PROPERTY OR ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR
AMENDMENT OF ANY OF THE FOREGOING DOCUMENTS, EXCEPT WHERE PROHIBITED BY LAW SO
TO DO.


SECTION 5.02        FURTHER ACTS, ETC.  MORTGAGOR WILL, AT THE REASONABLE COST
OF MORTGAGOR, AND WITHOUT EXPENSE TO MORTGAGEE, DO, EXECUTE, ACKNOWLEDGE AND
DELIVER ALL AND EVERY SUCH FURTHER ACTS, DEEDS, CONVEYANCES, DEEDS OF TRUST,
MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS
MORTGAGEE SHALL, FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO MORTGAGEE THE PROPERTY
AND RIGHTS HEREBY MORTGAGED, DEEDED, GRANTED, BARGAINED, SOLD, CONVEYED,
CONFIRMED, PLEDGED, ASSIGNED, WARRANTED AND TRANSFERRED OR INTENDED NOW OR
HEREAFTER SO TO BE, OR WHICH MORTGAGOR MAY BE OR MAY HEREAFTER BECOME BOUND TO
CONVEY OR ASSIGN TO MORTGAGEE PURSUANT TO THE TERMS OF THIS MORTGAGE OR ANY
OTHER LOAN DOCUMENT, OR FOR CARRYING OUT THE INTENTION OR FACILITATING THE
PERFORMANCE OF THE TERMS OF THIS MORTGAGE OR FOR FILING, REGISTERING OR
RECORDING THIS MORTGAGE; PROVIDED THAT IN NO EVENT SHALL MORTGAGOR BE REQUIRED
TO EXECUTE, ACKNOWLEDGE OR DELIVER ANY ACT, DEED, CONVEYANCE, DEED OF TRUST,
MORTGAGE, ASSIGNMENT, NOTICE OF ASSIGNMENT, TRANSFER OR ASSURANCE THAT
MATERIALLY INCREASES MORTGAGOR’S OBLIGATIONS OR MATERIALLY REDUCES MORTGAGOR’S
RIGHTS UNDER THE LOAN DOCUMENTS EXCEPT THOSE IN CONFIRMATION OF THE LOAN
DOCUMENTS.  MORTGAGOR, ON DEMAND, WILL EXECUTE AND DELIVER, AND IN THE EVENT IT
SHALL FAIL TO SO EXECUTE AND DELIVER, HEREBY AUTHORIZES MORTGAGEE TO EXECUTE IN
THE NAME OF MORTGAGOR OR WITHOUT THE SIGNATURE OF MORTGAGOR TO THE EXTENT
MORTGAGEE MAY LAWFULLY DO SO, ONE OR MORE FINANCING STATEMENTS TO EVIDENCE MORE
EFFECTIVELY THE SECURITY INTEREST OF MORTGAGEE IN THE PROPERTY.  MORTGAGOR
GRANTS TO MORTGAGEE AN IRREVOCABLE POWER OF ATTORNEY COUPLED WITH AN INTEREST
FOR THE PURPOSE OF EXERCISING AND PERFECTING UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT

9

--------------------------------------------------------------------------------

 

 

of Default any and all rights and remedies available to Mortgagee at law and in
equity, including, without limitation, such rights and remedies available to
Mortgagee pursuant to this Section 5.02. 


SECTION 5.03        CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS. 


(A)              IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF
THIS MORTGAGE WHICH DEDUCTS THE DEBT OR ANY TAXES OR OTHER CHARGES ASSESSED
AGAINST THE PROPERTY FROM THE VALUE OF THE PROPERTY FOR THE PURPOSE OF TAXATION
OR WHICH IMPOSES A TAX (OTHER THAN INCOME TAXES), EITHER DIRECTLY OR INDIRECTLY,
ON THE DEBT OR MORTGAGEE’S INTEREST IN THE PROPERTY, MORTGAGOR WILL PAY THE TAX,
WITH INTEREST AND PENALTIES THEREON, IF ANY.  IF MORTGAGEE IS ADVISED BY COUNSEL
CHOSEN BY IT THAT THE PAYMENT OF SUCH TAX BY MORTGAGOR WOULD BE UNLAWFUL OR
TAXABLE TO MORTGAGEE (UNLESS MORTGAGEE AGREES TO PAY SUCH TAX) OR UNENFORCEABLE
OR PROVIDE THE BASIS FOR A DEFENSE OF USURY, THEN MORTGAGEE SHALL HAVE THE
OPTION BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED EIGHTY (180) DAYS TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE, IN WHICH CASE, NO YIELD
MAINTENANCE OR OTHER PREPAYMENT PREMIUM OR PREPAYMENT PENALTY SHALL BE DUE IN
CONNECTION WITH ANY SUCH PREPAYMENT.


(B)             MORTGAGOR WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT
OR CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES
ASSESSED AGAINST THE PROPERTY, OR ANY PART THEREOF, AND NO DEDUCTION SHALL
OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE PROPERTY, OR ANY
PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THIS MORTGAGE OR THE
DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LAW, MORTGAGEE
SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED EIGHTY
(180) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE, IN WHICH CASE, NO
YIELD MAINTENANCE OR OTHER PREPAYMENT PREMIUM OR PREPAYMENT PENALTY SHALL BE DUE
IN CONNECTION WITH ANY SUCH PREPAYMENT.


(C)              IF AT ANY TIME THE UNITED STATES OF AMERICA, ANY STATE THEREOF
OR ANY SUBDIVISION OF ANY SUCH STATE SHALL REQUIRE REVENUE OR OTHER STAMPS TO BE
AFFIXED TO THE NOTE, THIS MORTGAGE, OR ANY OF THE OTHER LOAN DOCUMENTS OR SHALL
IMPOSE ANY OTHER TAX OR CHARGE ON THE SAME, MORTGAGOR WILL PAY FOR THE SAME,
WITH INTEREST AND PENALTIES THEREON, IF ANY.


ARTICLE VI.

DUE ON SALE/ENCUMBRANCE


SECTION 6.01        MORTGAGEE RELIANCE.  MORTGAGOR ACKNOWLEDGES THAT MORTGAGEE
HAS EXAMINED AND RELIED ON THE EXPERIENCE OF MORTGAGOR AND ITS GENERAL PARTNERS,
MEMBERS, PRINCIPALS AND (IF MORTGAGOR IS A TRUST) BENEFICIAL OWNERS IN OWNING
AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE LOAN, AND
WILL CONTINUE TO RELY ON MORTGAGOR’S OWNERSHIP OF THE PROPERTY AS A MEANS OF
MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, INCLUDING THE REPAYMENT OF THE DEBT.  MORTGAGOR
ACKNOWLEDGES THAT MORTGAGEE HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE
PROPERTY SO AS TO ENSURE THAT, SHOULD MORTGAGOR DEFAULT IN THE PAYMENT AND/OR
PERFORMANCE OF THE OBLIGATIONS, INCLUDING THE REPAYMENT OF THE DEBT, MORTGAGEE
CAN RECOVER THE DEBT BY A SALE OF THE PROPERTY.


SECTION 6.02        NO TRANSFER.  MORTGAGOR SHALL NOT PERMIT OR SUFFER ANY
TRANSFER OF ALL OR ANY PORTION OF THE PROPERTY OR ANY DIRECT OR INDIRECT
INTEREST THEREIN OR ANY TRANSFER OF ANY DIRECT

10

--------------------------------------------------------------------------------

 

 

or indirect interest in Mortgagor to occur except in accordance with the terms
of the Loan Agreement or, otherwise, without the prior written consent of
Mortgagee.


ARTICLE VII.

RIGHTS AND REMEDIES UPON DEFAULT


SECTION 7.01        REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, MORTGAGOR AGREES THAT MORTGAGEE MAY TAKE SUCH ACTION,
WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS
RIGHTS AGAINST MORTGAGOR AND IN AND TO THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE PURSUED CONCURRENTLY OR
OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS MORTGAGEE MAY DETERMINE, IN ITS
SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND
REMEDIES OF MORTGAGEE:


(A)                DECLARE THE ENTIRE UNPAID DEBT TO BE IMMEDIATELY DUE AND
PAYABLE;


(B)               INSTITUTE PROCEEDINGS, JUDICIAL OR OTHERWISE, FOR THE COMPLETE
FORECLOSURE OF THIS MORTGAGE UNDER ANY APPLICABLE PROVISION OF LAW, IN WHICH
CASE THE PROPERTY OR ANY INTEREST THEREIN MAY BE SOLD FOR CASH OR UPON CREDIT IN
ONE OR MORE PARCELS OR IN SEVERAL INTERESTS OR PORTIONS AND IN ANY ORDER OR
MANNER;


(C)                WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT
TO THE PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE
PARTIAL FORECLOSURE OF THIS MORTGAGE FOR THE PORTION OF THE DEBT THEN DUE AND
PAYABLE, SUBJECT TO THE CONTINUING LIEN AND SECURITY INTEREST OF THIS MORTGAGE
FOR THE BALANCE OF THE OBLIGATIONS NOT THEN DUE, UNIMPAIRED AND WITHOUT LOSS OF
PRIORITY;


(D)               SELL FOR CASH OR UPON CREDIT THE PROPERTY OR ANY PART THEREOF
AND ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF MORTGAGOR THEREIN
AND RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE
OR MORE SALES, AS AN ENTIRETY OR IN PARCELS, AT SUCH TIME AND PLACE, UPON SUCH
TERMS AND AFTER SUCH NOTICE THEREOF, ALL AS MAY BE REQUIRED OR PERMITTED BY LAW;
AND, WITHOUT LIMITING THE FOREGOING:

(I)                 IN CONNECTION WITH ANY SALE OR SALES HEREUNDER, MORTGAGEE
SHALL BE ENTITLED TO ELECT TO TREAT ANY OF THE PROPERTY WHICH CONSISTS OF (X) A
RIGHT IN ACTION, OR (Y) PROPERTY THAT CAN BE SEVERED FROM THE REAL PROPERTY
COVERED HEREBY, OR (Z) ANY IMPROVEMENTS (WITHOUT CAUSING STRUCTURAL DAMAGE
THERETO), AS IF THE SAME WERE PERSONAL PROPERTY, AND DISPOSE OF THE SAME IN
ACCORDANCE WITH APPLICABLE LAW, SEPARATE AND APART FROM THE SALE OF THE REAL
PROPERTY.  WHERE THE PROPERTY CONSISTS OF REAL PROPERTY, PERSONAL PROPERTY,
EQUIPMENT OR FIXTURES, WHETHER OR NOT SUCH PERSONAL PROPERTY OR EQUIPMENT IS
LOCATED ON OR WITHIN THE REAL PROPERTY, MORTGAGEE SHALL BE ENTITLED TO ELECT TO
EXERCISE ITS RIGHTS AND REMEDIES AGAINST ANY OR ALL OF THE REAL PROPERTY,
PERSONAL PROPERTY, EQUIPMENT AND FIXTURES IN SUCH ORDER AND MANNER AS IS NOW OR
HEREAFTER PERMITTED BY APPLICABLE LAW;

(II)               MORTGAGEE SHALL BE ENTITLED TO ELECT TO PROCEED AGAINST ANY
OR ALL OF THE REAL PROPERTY, PERSONAL PROPERTY, EQUIPMENT AND FIXTURES IN ANY
MANNER PERMITTED UNDER APPLICABLE LAW; AND IF MORTGAGEE SO ELECTS PURSUANT TO
APPLICABLE LAW, THE POWER OF SALE HEREIN GRANTED SHALL BE EXERCISABLE WITH
RESPECT TO ALL OR ANY OF THE REAL PROPERTY, PERSONAL PROPERTY,

11

--------------------------------------------------------------------------------

 

 

Equipment and Fixtures covered hereby, as designated by Mortgagee and Mortgagee
is hereby authorized and empowered to conduct any such sale of any Real
Property, Personal Property, Equipment and Fixtures in accordance with the
procedures applicable to the Real Property;

(III)             SHOULD MORTGAGEE ELECT TO SELL ANY PORTION OF THE PROPERTY
WHICH IS REAL PROPERTY OR WHICH IS PERSONAL PROPERTY, EQUIPMENT OR FIXTURES THAT
THE MORTGAGEE HAS ELECTED UNDER APPLICABLE LAW TO SELL TOGETHER WITH REAL
PROPERTY IN ACCORDANCE WITH THE LAWS GOVERNING A SALE OF THE REAL PROPERTY,
MORTGAGEE SHALL GIVE SUCH NOTICE OF THE OCCURRENCE OF AN EVENT OF DEFAULT, IF
ANY, AND ITS ELECTION TO SELL SUCH PROPERTY, EACH AS MAY THEN BE REQUIRED BY
LAW.  THEREAFTER, UPON THE EXPIRATION OF SUCH TIME AND THE GIVING OF SUCH NOTICE
OF SALE AS MAY THEN BE REQUIRED BY LAW, SUBJECT TO THE TERMS HEREOF AND OF THE
OTHER LOAN DOCUMENTS, AND WITHOUT THE NECESSITY OF ANY DEMAND ON MORTGAGOR,
MORTGAGEE AT THE TIME AND PLACE SPECIFIED IN THE NOTICE OF SALE, SHALL SELL SUCH
PROPERTY OR PART THEREOF AT PUBLIC AUCTION TO THE HIGHEST BIDDER FOR CASH IN
LAWFUL MONEY OF THE UNITED STATES.  MORTGAGEE MAY FROM TIME TO TIME POSTPONE ANY
SALE HEREUNDER BY PUBLIC ANNOUNCEMENT THEREOF AT THE TIME AND PLACE NOTICED FOR
ANY SUCH SALE; AND

(IV)             IF THE PROPERTY CONSISTS OF SEVERAL LOTS, PARCELS OR ITEMS OF
PROPERTY, MORTGAGEE SHALL, SUBJECT TO APPLICABLE LAW, (A) DESIGNATE THE ORDER IN
WHICH SUCH LOTS, PARCELS OR ITEMS SHALL BE OFFERED FOR SALE OR SOLD, OR
(B) ELECT TO SELL SUCH LOTS, PARCELS OR ITEMS THROUGH A SINGLE SALE, OR THROUGH
TWO OR MORE SUCCESSIVE SALES, OR IN ANY OTHER MANNER MORTGAGEE DESIGNATES.  ANY
PERSON, INCLUDING MORTGAGOR OR MORTGAGEE, MAY PURCHASE AT ANY SALE HEREUNDER. 
SHOULD MORTGAGEE DESIRE THAT MORE THAN ONE SALE OR OTHER DISPOSITION OF THE
PROPERTY BE CONDUCTED, MORTGAGEE SHALL, SUBJECT TO APPLICABLE LAW, CAUSE SUCH
SALES OR DISPOSITIONS TO BE CONDUCTED SIMULTANEOUSLY, OR SUCCESSIVELY, ON THE
SAME DAY, OR AT SUCH DIFFERENT DAYS OR TIMES AND IN SUCH ORDER AS MORTGAGEE MAY
DESIGNATE, AND NO SUCH SALE SHALL TERMINATE OR OTHERWISE AFFECT THE LIEN OF THIS
MORTGAGE ON ANY PART OF THE PROPERTY NOT SOLD UNTIL ALL THE OBLIGATIONS HAVE
BEEN SATISFIED IN FULL.  IN THE EVENT MORTGAGEE ELECTS TO DISPOSE OF THE
PROPERTY THROUGH MORE THAN ONE SALE, EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE
LAW, MORTGAGOR AGREES TO PAY THE REASONABLE COSTS AND EXPENSES OF EACH SUCH SALE
AND OF ANY JUDICIAL PROCEEDINGS WHEREIN SUCH SALE MAY BE MADE;


(E)                INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN,
IN THE NOTE, IN THE LOAN AGREEMENT OR IN THE OTHER LOAN DOCUMENTS;


(F)                RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER
ANY PROCEEDINGS FOR THE ENFORCEMENT OF THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS;


(G)               APPLY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR
OR CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR THE
ADEQUACY OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE SOLVENCY OF
MORTGAGOR, ANY GUARANTOR OR INDEMNITOR WITH RESPECT TO THE LOAN OR ANY PERSON
OTHERWISE LIABLE FOR THE PAYMENT OF THE DEBT OR ANY PART THEREOF;


(H)               THE LICENSE GRANTED TO MORTGAGOR UNDER SECTION 1.02 HEREOF
SHALL AUTOMATICALLY BE REVOKED AND MORTGAGEE MAY, UPON WRITTEN NOTICE TO
MORTGAGOR, ENTER INTO OR UPON THE PROPERTY, EITHER PERSONALLY OR BY ITS AGENTS,
NOMINEES OR ATTORNEYS AND DISPOSSESS

12

--------------------------------------------------------------------------------

 

 

Mortgagor and its agents and servants therefrom, without liability for trespass,
damages or otherwise and exclude Mortgagor and its agents or servants wholly
therefrom, and take possession of all books, records and accounts relating
thereto and Mortgagor agrees to surrender possession of the Property and of such
books, records and accounts to Mortgagee upon demand, and thereupon Mortgagee
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Mortgagee deems advisable; (iii) make necessary alterations, additions,
renewals, replacements and improvements to or on the Property; (iv) exercise all
rights and powers of Mortgagor with respect to the Property, whether in the name
of Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict Tenants and demand, sue for,
collect and receive all Rents of the Property and every part thereof;
(v) require Mortgagor to pay monthly in advance to Mortgagee, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Mortgagor;
(vi) require Mortgagor to vacate and surrender possession of the Property to
Mortgagee or to such receiver and, in default thereof, Mortgagor may be evicted
by summary proceedings or otherwise; and (vii) apply the receipts from the
Property to the payment and performance of the Obligations (including, without
limitation, the payment of the Debt), in such order, priority and proportions as
set forth in this Mortgage after deducting therefrom all reasonable
out‑of‑pocket expenses (including reasonable attorneys’ fees and costs) incurred
in connection with the aforesaid operations and all amounts necessary to pay the
Taxes, Other Charges, Insurance Premiums and other expenses in connection with
the Property;


(I)                 EXERCISE ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A
SECURED PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING:  (I) THE RIGHT TO TAKE POSSESSION OF
THE FIXTURES, THE EQUIPMENT AND/OR THE PERSONAL PROPERTY, OR ANY PART THEREOF,
AND TO TAKE SUCH OTHER MEASURES AS MORTGAGEE MAY DEEM NECESSARY FOR THE CARE,
PROTECTION AND PRESERVATION OF THE FIXTURES, THE EQUIPMENT AND THE PERSONAL
PROPERTY, AND (II) REQUEST MORTGAGOR, AT ITS SOLE COST AND EXPENSE, TO ASSEMBLE
THE FIXTURES, THE EQUIPMENT AND/OR THE PERSONAL PROPERTY AND MAKE IT AVAILABLE
TO MORTGAGEE AT A CONVENIENT PLACE ACCEPTABLE TO MORTGAGEE.  ANY NOTICE OF SALE,
DISPOSITION OR OTHER INTENDED ACTION BY MORTGAGEE WITH RESPECT TO THE FIXTURES,
THE EQUIPMENT AND/OR THE PERSONAL PROPERTY SENT TO MORTGAGOR IN ACCORDANCE WITH
THE PROVISIONS HEREOF AT LEAST TEN (10) DAYS PRIOR TO SUCH ACTION, SHALL
CONSTITUTE COMMERCIALLY REASONABLE NOTICE TO MORTGAGOR;


(J)                 APPLY ANY SUMS THEN DEPOSITED OR HELD IN ESCROW OR OTHERWISE
BY OR ON BEHALF OF MORTGAGEE IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT,
THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT TO THE PAYMENT OF THE FOLLOWING ITEMS
IN THE FOLLOWING ORDER OF PRIORITY:

(I)                 TAXES AND OTHER CHARGES;

(II)               INSURANCE PREMIUMS;

(III)             INTEREST ON THE UNPAID PRINCIPAL BALANCE OF THE NOTE;

 

13

--------------------------------------------------------------------------------

 

 

(IV)             ALL OTHER SUMS PAYABLE PURSUANT TO THE NOTE, THE LOAN
AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE PREPAYMENT FEE, IF APPLICABLE, AND ADVANCES MADE BY MORTGAGEE
PURSUANT TO THE TERMS OF THIS MORTGAGE; AND

(V)               AMORTIZATION OF THE UNPAID PRINCIPAL BALANCE OF THE NOTE;


(K)              PURSUE SUCH OTHER REMEDIES AS MAY BE AVAILABLE AT LAW OR IN
EQUITY; AND/OR


(L)               APPLY THE UNDISBURSED BALANCE OF ANY NET PROCEEDS DEFICIENCY
DEPOSIT, TOGETHER WITH INTEREST THEREON, TO THE PAYMENT OF THE DEBT IN SUCH
ORDER, PRIORITY AND PROPORTIONS AS SET FORTH HEREIN.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.


SECTION 7.02        APPLICATION OF PROCEEDS.  THE PURCHASE MONEY PROCEEDS AND
AVAILS OF ANY DISPOSITION OF THE PROPERTY OR ANY PART THEREOF, OR ANY OTHER SUMS
COLLECTED BY MORTGAGEE PURSUANT TO THE NOTE, THIS MORTGAGE OR THE OTHER LOAN
DOCUMENTS, MAY BE APPLIED BY MORTGAGEE TO THE PAYMENT OF THE OBLIGATIONS IN SUCH
PRIORITY AND PROPORTIONS AS SET FORTH HEREIN, TO THE EXTENT CONSISTENT WITH LAW.


SECTION 7.03        RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, MORTGAGEE MAY, BUT WITHOUT ANY OBLIGATION
TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON MORTGAGOR AND WITHOUT RELEASING
MORTGAGOR FROM ANY OBLIGATION HEREUNDER, PERFORM THE OBLIGATIONS GIVING RISE TO
SUCH EVENT OF DEFAULT IN SUCH MANNER AND TO SUCH EXTENT AS MORTGAGEE MAY DEEM
NECESSARY TO PROTECT THE SECURITY HEREOF.  MORTGAGEE IS AUTHORIZED TO ENTER UPON
THE PROPERTY FOR SUCH PURPOSES OR APPEAR IN, DEFEND OR BRING ANY ACTION OR
PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY OR TO FORECLOSE THIS MORTGAGE
OR COLLECT THE DEBT, AND THE REASONABLE COST AND EXPENSE THEREOF (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS TO THE EXTENT PERMITTED BY LAW),
WITH INTEREST THEREON AT THE DEFAULT RATE FOR THE PERIOD AFTER NOTICE FROM
MORTGAGEE THAT SUCH COST OR EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO
MORTGAGEE, SHALL CONSTITUTE A PORTION OF THE DEBT, SHALL BE SECURED BY THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS AND SHALL BE DUE AND PAYABLE TO MORTGAGEE
UPON DEMAND.


SECTION 7.04        OTHER RIGHTS, ETC.


(A)               THE FAILURE OF MORTGAGEE TO INSIST UPON STRICT PERFORMANCE OF
ANY TERM HEREOF SHALL NOT BE DEEMED TO BE A WAIVER OF ANY TERM OF THIS
MORTGAGE.  MORTGAGOR SHALL NOT BE RELIEVED OF MORTGAGOR’S OBLIGATIONS HEREUNDER
BY REASON OF (I) THE FAILURE OF MORTGAGEE TO COMPLY WITH ANY REQUEST OF
MORTGAGOR OR ANY GUARANTOR OR INDEMNITOR WITH RESPECT TO THE LOAN TO TAKE ANY
ACTION TO FORECLOSE THIS MORTGAGE OR OTHERWISE ENFORCE ANY OF THE PROVISIONS
HEREOF OR OF THE NOTE OR THE OTHER LOAN DOCUMENTS, (II) THE RELEASE, REGARDLESS
OF CONSIDERATION, OF THE WHOLE OR ANY PART OF THE PROPERTY, OR OF ANY PERSON
LIABLE FOR THE OBLIGATIONS OR ANY PORTION THEREOF, OR (III) ANY AGREEMENT OR
STIPULATION BY MORTGAGEE EXTENDING THE TIME OF PAYMENT OR OTHERWISE MODIFYING OR
SUPPLEMENTING THE TERMS OF THE NOTE, THIS MORTGAGE OR THE OTHER LOAN DOCUMENTS.


 

14

--------------------------------------------------------------------------------

 

 


(B)               IT IS AGREED THAT THE RISK OF LOSS OR DAMAGE TO THE PROPERTY
IS ON MORTGAGOR, AND MORTGAGEE SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY
DECLINE IN VALUE OF THE PROPERTY, FOR FAILURE TO MAINTAIN THE POLICIES, OR FOR
FAILURE TO DETERMINE WHETHER INSURANCE IN FORCE IS ADEQUATE AS TO THE AMOUNT OF
RISKS INSURED.  POSSESSION BY MORTGAGEE SHALL NOT BE DEEMED AN ELECTION OF
JUDICIAL RELIEF, IF ANY SUCH POSSESSION IS REQUESTED OR OBTAINED, WITH RESPECT
TO ANY PROPERTY OR COLLATERAL NOT IN MORTGAGEE’S POSSESSION.


(C)                UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, MORTGAGEE MAY RESORT FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS
(INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF THE DEBT) TO ANY OTHER SECURITY
HELD BY MORTGAGEE IN SUCH ORDER AND MANNER AS MORTGAGEE, IN ITS DISCRETION, MAY
ELECT.  MORTGAGEE MAY TAKE ACTION TO RECOVER THE DEBT, OR ANY PORTION THEREOF,
OR TO ENFORCE THE OTHER OBLIGATIONS, WITHOUT PREJUDICE TO THE RIGHT OF MORTGAGEE
THEREAFTER TO FORECLOSE THIS MORTGAGE.  THE RIGHTS OF MORTGAGEE UNDER THIS
MORTGAGE SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE GIVEN
EFFECT TO THE EXCLUSION OF THE OTHERS.  NO ACT OF MORTGAGEE SHALL BE CONSTRUED
AS AN ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY
OTHER PROVISION.  MORTGAGEE SHALL NOT BE LIMITED EXCLUSIVELY TO THE RIGHTS AND
REMEDIES HEREIN STATED BUT SHALL BE ENTITLED TO EVERY RIGHT AND REMEDY NOW OR
HEREAFTER AFFORDED AT LAW OR IN EQUITY.


SECTION 7.05        RIGHT TO RELEASE ANY PORTION OF THE PROPERTY.  SUBJECT TO
THE TERMS OF SECTION 7.2 AND 7.4 OF THE LOAN AGREEMENT, MORTGAGEE MAY RELEASE
ANY PORTION OF THE PROPERTY FOR SUCH CONSIDERATION AS MORTGAGEE MAY REQUIRE
WITHOUT, AS TO THE REMAINDER OF THE PROPERTY, IN ANY WAY IMPAIRING OR AFFECTING
THE LIEN OR PRIORITY OF THIS MORTGAGE, OR IMPROVING THE POSITION OF ANY
SUBORDINATE LIENHOLDER WITH RESPECT THERETO, EXCEPT TO THE EXTENT THAT THE DEBT
SHALL HAVE BEEN REDUCED BY THE ACTUAL MONETARY CONSIDERATION, IF ANY, RECEIVED
BY MORTGAGEE FOR SUCH RELEASE, AND MORTGAGEE MAY ACCEPT BY ASSIGNMENT, PLEDGE OR
OTHERWISE ANY OTHER PROPERTY IN PLACE THEREOF AS MORTGAGEE MAY REQUIRE WITHOUT
BEING ACCOUNTABLE FOR SO DOING TO ANY OTHER LIENHOLDER.  THIS MORTGAGE SHALL
CONTINUE AS A LIEN AND SECURITY INTEREST IN THE REMAINING PORTION OF THE
PROPERTY.


SECTION 7.06        RIGHT OF ENTRY.  MORTGAGEE AND ITS AGENTS SHALL HAVE THE
RIGHT TO ENTER AND INSPECT THE PROPERTY ON THE TERMS SET FORTH IN SECTION 4.10
OF THE LOAN AGREEMENT.


ARTICLE VIII.

INDEMNIFICATION


SECTION 8.01        MORTGAGE AND/OR INTANGIBLE TAX.  MORTGAGOR SHALL, AT ITS
SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS
MORTGAGEE AND ANY PERSON CLAIMING BY OR THROUGH MORTGAGEE (COLLECTIVELY WITH
MORTGAGEE, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS,
COSTS AND EXPENSES (INCLUDING REASONABLE OUT‑OF‑POCKET ATTORNEYS’ FEES AND
EXPENSES) BUT EXCLUDING LOST PROFITS, DIMINUTION IN VALUE AND OTHER
CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, COLLECTIVELY, “LOSSES”) IMPOSED UPON
OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY AND DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY MORTGAGE, RECORDING,
STAMP, INTANGIBLE OR OTHER SIMILAR TAXES REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS IN CONNECTION WITH THE EXECUTION, DELIVERY,
RECORDATION,

15

--------------------------------------------------------------------------------

 

 

filing, registration, perfection or enforcement of this Mortgage or any of the
Loan Documents (but excluding any income, franchise or other similar taxes).


SECTION 8.02        DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER FEES AND
EXPENSES.  IF ANY OF THE INDEMNIFIED PARTIES CLAIMS INDEMNIFICATION HEREUNDER,
SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY MORTGAGOR IN WRITING OF THE NATURE
AND BASIS OF THE CLAIM OR LEGAL OR ADMINISTRATIVE PROCEEDING GIVING RISE TO SUCH
CLAIM FOR INDEMNIFICATION (EACH, AN “INDEMNIFIED CLAIM”).  UPON WRITTEN REQUEST
BY ANY INDEMNIFIED PARTY, MORTGAGOR SHALL DEFEND SUCH INDEMNIFIED PARTY (IF
REQUESTED BY ANY INDEMNIFIED PARTY, IN THE NAME OF THE INDEMNIFIED PARTY) BY
ATTORNEYS AND OTHER PROFESSIONALS REASONABLY APPROVED BY THE INDEMNIFIED PARTIES
AND SHALL HAVE THE RIGHT TO NEGOTIATE AND ENTER INTO AND/OR CONSENT TO ANY
SETTLEMENT, SUBJECT TO THE PRIOR APPROVAL OF THE INDEMNIFIED PARTY (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), PROVIDED THAT (X) SUCH APPROVAL
SHALL NOT BE REQUIRED IN CONNECTION WITH ANY SETTLEMENT WHICH INCLUDES ANY
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY AND ALL RELATED ACTIONS FOR ALL
LIABILITY FOR WHICH THE INDEMNIFIED PARTY IS SEEKING INDEMNIFICATION AND
(Y) THERE IS NO ADMISSION OF WRONGDOING ON THE PART OF THE INDEMNIFIED PARTY. 
IF MORTGAGOR HAS ASSUMED THE DEFENSE OF ANY ACTION BROUGHT AGAINST THE
INDEMNIFIED PARTIES, THEN THE INDEMNIFIED PARTIES SHALL NOT SETTLE SUCH ACTION
WITHOUT THE CONSENT OF MORTGAGOR (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), PROVIDED THAT (X) SUCH CONSENT SHALL NOT BE REQUIRED IN CONNECTION
WITH ANY SETTLEMENT WHICH INCLUDES ANY UNCONDITIONAL RELEASE OF THE INDEMNIFIED
PARTY AND ALL RELATED ACTIONS FOR ALL LIABILITY FOR WHICH THE INDEMNIFIED PARTY
IS SEEKING INDEMNIFICATION AND (Y) THERE IS NO ADMISSION OF WRONGDOING ON THE
PART OF THE INDEMNIFIED PARTY.  NOTWITHSTANDING THE FOREGOING, IF THE DEFENDANTS
IN ANY SUCH CLAIM OR PROCEEDING INCLUDE BOTH MORTGAGOR AND ANY INDEMNIFIED PARTY
AND MORTGAGOR AND SUCH INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT
THERE ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES
THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO MORTGAGOR, SUCH
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO REASONABLY SELECT SEPARATE COUNSEL TO
ASSERT SUCH LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH
ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY; PROVIDED THAT MORTGAGOR SHALL NOT BE
LIABLE FOR THE EXPENSES OF MORE THAN ONE SUCH SEPARATE COUNSEL UNLESS AN
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR IN ADDITION TO OR IN
CONFLICT WITH THOSE AVAILABLE TO ANOTHER INDEMNIFIED PARTY.  UPON DEMAND AND
SUBJECT TO THE LIMITATIONS SET FORTH IN THIS SECTION 8.02, MORTGAGOR SHALL PAY
OR, IN THE SOLE AND ABSOLUTE DISCRETION OF THE INDEMNIFIED PARTIES, REIMBURSE,
THE INDEMNIFIED PARTIES FOR THE PAYMENT OF THE REASONABLE OUT‑OF‑POCKET FEES AND
DISBURSEMENTS OF ATTORNEYS, ENGINEERS, ENVIRONMENTAL CONSULTANTS, LABORATORIES
AND OTHER PROFESSIONALS IN CONNECTION THEREWITH.


ARTICLE IX.

WAIVERS


SECTION 9.01        WAIVER OF COUNTERCLAIM.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, MORTGAGOR HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM,
OTHER THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING
BROUGHT AGAINST IT BY MORTGAGEE ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
MORTGAGE, THE LOAN AGREEMENT, THE NOTE, ANY OF THE OTHER LOAN DOCUMENTS OR THE
OBLIGATIONS.


 

16

--------------------------------------------------------------------------------

 

 


SECTION 9.02        MARSHALLING AND OTHER MATTERS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, MORTGAGOR HEREBY WAIVES THE BENEFIT OF ALL APPRAISEMENT,
VALUATION, STAY, EXTENSION, REINSTATEMENT AND REDEMPTION LAWS NOW OR HEREAFTER
IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY SALE HEREUNDER OF THE
PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN.  FURTHER, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, MORTGAGOR HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS
MORTGAGE ON BEHALF OF MORTGAGOR, AND ON BEHALF OF EACH AND EVERY PERSON
ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE DATE OF
THIS MORTGAGE.


SECTION 9.03        WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, MORTGAGOR SHALL NOT BE ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER
FROM MORTGAGEE, EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS MORTGAGE OR THE
OTHER LOAN DOCUMENTS SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE
BY MORTGAGEE TO MORTGAGOR, AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH
MORTGAGEE IS REQUIRED BY APPLICABLE LAW TO GIVE NOTICE, AND MORTGAGOR HEREBY
EXPRESSLY WAIVES THE RIGHT TO RECEIVE ANY NOTICE FROM MORTGAGEE WITH RESPECT TO
ANY MATTER FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY
PROVIDE FOR, AND APPLICABLE LAW DOES NOT OTHERWISE REQUIRE, THE GIVING OF NOTICE
BY MORTGAGEE TO MORTGAGOR.


SECTION 9.04        WAIVER OF STATUTE OF LIMITATIONS.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, MORTGAGOR HEREBY EXPRESSLY WAIVES AND RELEASES ITS RIGHT TO
PLEAD ANY STATUTE OF LIMITATIONS AS A DEFENSE TO THE PAYMENT AND PERFORMANCE OF
THE OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF THE DEBT).


SECTION 9.05      WAIVER OF JURY TRIAL.  MORTGAGOR AND MORTGAGEE EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
EACH FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THE NOTE, THIS MORTGAGE OR
THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY MORTGAGOR AND MORTGAGEE AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  MORTGAGEE AND MORTGAGOR ARE EACH HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY MORTGAGOR AND MORTGAGEE.


SECTION 9.06        SURVIVAL.  THE INDEMNIFICATIONS MADE PURSUANT TO ARTICLE 8
HEREOF SHALL CONTINUE INDEFINITELY IN FULL FORCE AND EFFECT AND SHALL SURVIVE
AND SHALL IN NO WAY BE IMPAIRED BY ANY SATISFACTION, RELEASE OR OTHER
TERMINATION OF THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT, ANY ASSIGNMENT OR OTHER
TRANSFER OF ALL OR ANY PORTION OF THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR
MORTGAGEE’S INTEREST IN THE PROPERTY (BUT, IN SUCH CASE, SUCH INDEMNIFICATIONS
SHALL BENEFIT BOTH THE INDEMNIFIED PARTIES AND ANY SUCH ASSIGNEE OR TRANSFEREE),
(C) ANY EXERCISE OF MORTGAGEE’S RIGHTS AND REMEDIES PURSUANT HERETO, INCLUDING,
BUT NOT LIMITED TO, FORECLOSURE OR ACCEPTANCE OF A DEED‑IN‑LIEU OF FORECLOSURE,
ANY EXERCISE OF ANY RIGHTS AND REMEDIES PURSUANT TO THE LOAN AGREEMENT, THE NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS, ANY TRANSFER OF ALL OR ANY

17

--------------------------------------------------------------------------------

 

 

portion of the Property (whether by Mortgagor or by Mortgagee following
foreclosure or acceptance of a deed‑in‑lieu of foreclosure or at any other
time), (d) any amendment to this Mortgage, the Loan Agreement, the Note or any
other Loan Document, and/or (e) any act or omission that might otherwise be
construed as a release or discharge of Mortgagor from the Obligations or any
portion thereof.


ARTICLE X.

EXCULPATION

The provisions of Section 10.1 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.


ARTICLE XI.

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.


ARTICLE XII.

APPLICABLE LAW


SECTION 12.01    GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS.  THE LAW OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, SHALL
GOVERN ALL MATTERS RELATING TO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  ALL
PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, AS SET FORTH IN SECTION 10.4 OF
THE LOAN AGREEMENT.


SECTION 12.02    USURY LAWS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, (A) ALL
AGREEMENTS AND COMMUNICATIONS BETWEEN MORTGAGOR AND MORTGAGEE ARE HEREBY AND
SHALL AUTOMATICALLY BE LIMITED SO THAT, AFTER TAKING INTO ACCOUNT ALL AMOUNTS
DEEMED TO CONSTITUTE INTEREST, THE INTEREST CONTRACTED FOR, CHARGED OR RECEIVED
BY MORTGAGEE SHALL NEVER EXCEED THE MAXIMUM LEGAL RATE, (B) IN CALCULATING
WHETHER ANY INTEREST EXCEEDS THE MAXIMUM LEGAL RATE, ALL SUCH INTEREST SHALL BE
AMORTIZED, PRORATED, ALLOCATED AND SPREAD OVER THE FULL AMOUNT AND TERM OF ALL
PRINCIPAL INDEBTEDNESS OF MORTGAGOR TO MORTGAGEE, AND (C) IF THROUGH ANY
CONTINGENCY OR EVENT, MORTGAGEE RECEIVES OR IS DEEMED TO RECEIVE INTEREST IN
EXCESS OF THE MAXIMUM LEGAL RATE, ANY SUCH EXCESS SHALL BE DEEMED TO HAVE BEEN
APPLIED TOWARD PAYMENT OF THE PRINCIPAL OF ANY AND ALL THEN OUTSTANDING
INDEBTEDNESS OF MORTGAGOR TO MORTGAGEE, OR IF THERE IS NO SUCH INDEBTEDNESS,
SHALL IMMEDIATELY BE RETURNED TO MORTGAGOR.


 

18

--------------------------------------------------------------------------------

 

 


SECTION 12.03    PROVISIONS SUBJECT TO APPLICABLE LAW.  ALL RIGHTS, POWERS AND
REMEDIES PROVIDED IN THIS MORTGAGE MAY BE EXERCISED ONLY TO THE EXTENT THAT THE
EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS OF LAW AND ARE
INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS
MORTGAGE INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED, REGISTERED OR
FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.  IF ANY TERM OF THIS MORTGAGE
OR ANY APPLICATION THEREOF SHALL BE INVALID OR UNENFORCEABLE, THE REMAINDER OF
THIS MORTGAGE AND ANY OTHER APPLICATION OF THE TERM SHALL NOT BE AFFECTED
THEREBY.


ARTICLE XIII.

DEFINITIONS

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Mortgage may be used
interchangeably in the singular or plural form and the word “Mortgagor” shall
mean “each Mortgagor, their successors and/or assigns” the word “Mortgagee”
shall mean “Mortgagee and any subsequent holder of the Note,” the word “Note”
shall mean “the Note and any other evidence of indebtedness secured by this
Mortgage,” the word “Property” shall include any portion of the Property and any
interest therein, and the phrases “attorneys’ fees”, “legal fees” and “counsel
fees” shall include any and all reasonable out‑of‑pocket attorneys’, paralegal
and law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre‑trial, trial and appellate levels, incurred or paid by
Mortgagee in protecting its interest in the Property, the Leases and/or the
Rents and/or in enforcing its rights hereunder.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms.


ARTICLE XIV.

MISCELLANEOUS PROVISIONS


SECTION 14.01    NO ORAL CHANGE.  THIS MORTGAGE, AND ANY PROVISIONS HEREOF, MAY
NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED
ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF MORTGAGOR OR MORTGAGEE,
BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY(IES) AGAINST WHOM
ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE
OR TERMINATION IS SOUGHT.


SECTION 14.02    SUCCESSORS AND ASSIGNS.  THIS MORTGAGE SHALL BE BINDING UPON,
AND SHALL INURE TO THE BENEFIT OF, MORTGAGOR AND MORTGAGEE AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AS SET FORTH IN THE LOAN AGREEMENT.


SECTION 14.03    INAPPLICABLE PROVISIONS.  IF ANY PROVISION OF THIS MORTGAGE IS
HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM OF THIS MORTGAGE, SUCH PROVISION SHALL BE FULLY
SEVERABLE AND THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS MORTGAGE,
AND THE REMAINING PROVISIONS OF THIS MORTGAGE SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS MORTGAGE, UNLESS SUCH CONTINUED
EFFECTIVENESS OF THIS MORTGAGE, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC
UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


 

19

--------------------------------------------------------------------------------

 

 


SECTION 14.04    HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF THE VARIOUS
SECTIONS OF THIS MORTGAGE ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO
BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


SECTION 14.05    SUBROGATION.  IF ANY OR ALL OF THE PROCEEDS OF THE NOTE HAVE
BEEN USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE EXISTING
AGAINST THE PROPERTY, THEN, TO THE EXTENT OF THE FUNDS SO USED, MORTGAGEE SHALL
BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES AND INTERESTS EXISTING
AGAINST THE PROPERTY HERETOFORE HELD BY, OR IN FAVOR OF, THE HOLDER OF SUCH
INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS, LIENS, TITLES AND INTERESTS, IF
ANY, ARE NOT WAIVED, BUT RATHER ARE CONTINUED IN FULL FORCE AND EFFECT IN FAVOR
OF MORTGAGEE AND ARE MERGED WITH THE LIEN AND SECURITY INTEREST CREATED HEREIN
AS CUMULATIVE SECURITY FOR THE PAYMENT, PERFORMANCE AND DISCHARGE OF THE
OBLIGATIONS (INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF THE DEBT).


SECTION 14.06    ENTIRE AGREEMENT.  THE NOTE, THE LOAN AGREEMENT, THIS MORTGAGE
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT
BETWEEN MORTGAGOR AND MORTGAGEE WITH RESPECT TO THE TRANSACTIONS ARISING IN
CONNECTION WITH THE OBLIGATIONS WHICH ARE THE SUBJECT OF THIS MORTGAGE AND THE
OTHER LOAN DOCUMENTS AND SUPERSEDE ALL PRIOR WRITTEN OR ORAL UNDERSTANDINGS AND
AGREEMENTS BETWEEN MORTGAGOR AND MORTGAGEE WITH RESPECT THERETO.  MORTGAGOR
HEREBY ACKNOWLEDGES THAT, EXCEPT AS INCORPORATED IN WRITING IN THE NOTE, THE
LOAN AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, THERE ARE NOT, AND
WERE NOT, AND NO PERSONS ARE OR WERE AUTHORIZED BY MORTGAGEE TO MAKE, ANY
REPRESENTATIONS, UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR PROMISES, ORAL OR
WRITTEN, WITH RESPECT TO THE TRANSACTIONS WHICH ARE THE SUBJECT OF THE NOTE, THE
LOAN AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS.


SECTION 14.07    LIMITATION ON MORTGAGEE’S RESPONSIBILITY.  NO PROVISION OF THIS
MORTGAGE SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY FOR THE CONTROL,
CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON MORTGAGEE, NOR SHALL IT OPERATE
TO MAKE MORTGAGEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY
BY THE TENANTS OR ANY OTHER PERSON, OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION
OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR
CONTROL OF THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH TO ANY TENANT,
LICENSEE, EMPLOYEE OR STRANGER.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS
CONSTITUTING MORTGAGEE A “MORTGAGEE IN POSSESSION.”


SECTION 14.08    JOINT AND SEVERAL LIABILITY.  IF MORE THAN ONE PERSON HAS
EXECUTED THIS AGREEMENT AS “BORROWER,” THE REPRESENTATIONS, COVENANTS,
WARRANTIES AND OBLIGATIONS OF ALL SUCH PERSONS HEREUNDER SHALL BE JOINT AND
SEVERAL.


SECTION 14.09    RECITALS.  THE RECITALS HEREOF ARE A PART HEREOF, FORM A BASIS
FOR THIS MORTGAGE AND SHALL BE CONSIDERED PRIMA FACIE EVIDENCE OF THE FACTS AND
DOCUMENTS REFERRED TO THEREIN.


 

20

--------------------------------------------------------------------------------

 

 


ARTICLE XV.

STATE‑SPECIFIC PROVISIONS


SECTION 15.01    PRINCIPLES OF CONSTRUCTION.  IN THE EVENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS ARTICLE 15 AND THE
OTHER TERMS AND CONDITIONS OF THIS MORTGAGE, THE TERMS AND CONDITIONS OF THIS
ARTICLE 15 SHALL CONTROL AND BE BINDING.


SECTION 15.02    COMMERCIAL PROPERTY.  MORTGAGOR REPRESENTS THAT THIS MORTGAGE
DOES NOT ENCUMBER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE IMPROVED BY ONE OR
MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX (6) RESIDENTIAL
DWELLING UNITS, EACH HAVING ITS OWN SEPARATE COOKING FACILITIES.


SECTION 15.03    MAXIMUM PRINCIPAL SUM.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, THE MAXIMUM PRINCIPAL AMOUNT OF INDEBTEDNESS WHICH IS OR UNDER ANY
CONTINGENCY MAY BE SECURED AT THE DATE OF EXECUTION HEREOF OR AT ANY TIME
THEREAFTER BY THIS MORTGAGE IS THREE HUNDRED MILLION AND NO/100 DOLLARS
($300,000,000.00), PLUS ALL AMOUNTS EXPENDED BY MORTGAGEE UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO PRESERVE, PROTECT AND
ENFORCE THE LIEN OF THIS MORTGAGE OR TO PROTECT THE PROPERTY, OR THE VALUE
THEREOF, INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS IN RESPECT OF INSURANCE
PREMIUMS AND ALL REAL ESTATE TAXES, CHARGES OR ASSESSMENTS IMPOSED BY LAW UPON
THE PROPERTY, OR ANY OTHER AMOUNT, COST OR CHARGE TO WHICH MORTGAGEE MAY BECOME
SUBROGATED UPON PAYMENT AS A RESULT OF MORTGAGOR’S FAILURE TO PAY AS REQUIRED BY
THE TERMS OF THIS MORTGAGE, PLUS ALL ACCRUED BUT UNPAID INTEREST ON THE
OBLIGATIONS SECURED HEREBY.


SECTION 15.04    TRUST FUND FOR ADVANCES.  PURSUANT TO SECTION 13 OF THE NEW
YORK LIEN LAW, MORTGAGOR WILL RECEIVE THE ADVANCES SECURED BY THIS MORTGAGE AND
SHALL HOLD THE RIGHT TO RECEIVE SUCH ADVANCES AS A TRUST FUND TO BE APPLIED
FIRST FOR THE PURPOSE OF PAYING THE COST OF ANY IMPROVEMENTS AND SHALL APPLY
SUCH ADVANCES FIRST TO THE PAYMENT OF THE COST OF ANY SUCH IMPROVEMENTS BEFORE
USING ANY PART OF THE TOTAL OF THE SAME FOR ANY OTHER PURPOSE.  MORTGAGOR WILL
INDEMNIFY AND HOLD MORTGAGEE HARMLESS AGAINST ANY LOSS, LIABILITY, COST OR
REASONABLE OUT‑OF‑POCKET EXPENSE, INCLUDING ANY JUDGMENTS, ATTORNEYS’ FEES, AND
COSTS OF APPEAL BONDS OR PRINTING COSTS, ARISING OUT OF OR RELATING TO ANY
PROCEEDINGS INSTITUTED BY ANY CLAIMANT ALLEGING A VIOLATION BY MORTGAGOR OF
ARTICLE 3‑A OF THE NEW YORK LIEN LAW.


SECTION 15.05    NEW YORK REAL PROPERTY LAW ARTICLE 4‑A.  IF THIS MORTGAGE SHALL
BE DEEMED TO CONSTITUTE A “MORTGAGE INVESTMENT” AS DEFINED BY SECTION 125 OF THE
NEW YORK REAL PROPERTY LAW, THEN THIS MORTGAGE SHALL AND HEREBY DOES (I) CONFER
UPON THE MORTGAGEE THE POWERS AND (II) IMPOSE UPON MORTGAGEE THE DUTIES OF
TRUSTEES SET FORTH IN SECTION 126 OF THE NEW YORK REAL PROPERTY LAW.


 

21

--------------------------------------------------------------------------------

 

 


SECTION 15.06    STATEMENT IN ACCORDANCE WITH SECTION 274‑A OF THE NEW YORK REAL
PROPERTY LAW.  THE MORTGAGEE SHALL, WITHIN FIFTEEN (15) DAYS AFTER WRITTEN
REQUEST, PROVIDE THE MORTGAGOR WITH THE STATEMENT REQUIRED BY SECTION 274‑A OF
THE NEW YORK REAL PROPERTY LAW.


SECTION 15.07    SECTION 291‑F OF NEW YORK REAL PROPERTY LAW.  THIS MORTGAGE IS
INTENDED TO BE, AND SHALL OPERATE AS, THE AGREEMENT DESCRIBED IN SECTION 291‑F
OF THE NEW YORK REAL PROPERTY LAW AND SHALL BE ENTITLED TO THE BENEFITS AFFORDED
THEREBY.  MORTGAGOR HEREBY COVENANTS AND AGREES THAT MORTGAGOR SHALL NOT,
WITHOUT THE CONSENT OF MORTGAGEE, (I) ACCEPT ANY SURRENDER, OR AMEND, MODIFY OR
WAIVE THE PROVISIONS, OF ANY LEASE OR TERMINATE, REDUCE RENTS UNDER OR SHORTEN
THE TERM OF ANY LEASE, EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS
OF THE LOAN AGREEMENT, OR (II) COLLECT ANY RENTS (EXCLUSIVE OF SECURITY
DEPOSITS) MORE THAN THIRTY (30) DAYS IN ADVANCE OF THE TIME WHEN THE SAME SHALL
BECOME DUE.  MORTGAGOR SHALL (UNLESS SUCH NOTICE IS CONTAINED IN SUCH TENANT’S
LEASE) DELIVER NOTICE OF THIS MORTGAGE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO MORTGAGEE, TO ALL PRESENT AND FUTURE HOLDERS OF ANY INTEREST IN
ANY LEASE, BY ASSIGNMENT OR OTHERWISE, AND SHALL TAKE SUCH OTHER ACTION AS MAY
NOW OR HEREAFTER BE REASONABLY REQUIRED TO AFFORD MORTGAGEE THE FULL PROTECTIONS
AND BENEFITS OF SECTION 291‑F.


SECTION 15.08    SECTIONS 254, 271, 272 AND 291‑F OF NEW YORK REAL PROPERTY
LAW.  ALL COVENANTS OF MORTGAGOR HEREIN CONTAINED SHALL BE CONSTRUED AS
AFFORDING TO MORTGAGEE RIGHTS ADDITIONAL TO AND NOT EXCLUSIVE OF THE RIGHTS
CONFERRED UNDER THE PROVISIONS OF SECTIONS, 254, 271, 272 AND 291‑F OF THE NEW
YORK REAL PROPERTY LAW.


SECTION 15.09    REAL PROPERTY LAW.  IN THE EVENT OF ANY CONFLICT, INCONSISTENCY
OR AMBIGUITY BETWEEN THE PROVISIONS OF SECTION 3.02 HEREOF AND THE PROVISIONS OF
SUBSECTION 4 OF SECTION 254 OF THE REAL PROPERTY LAW OF NEW YORK COVERING THE
INSURANCE OF BUILDINGS AGAINST LOSS BY FIRE, THE PROVISIONS OF SECTION 3.02
SHALL CONTROL.


SECTION 15.10    RPAPL.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
MORTGAGEE MAY ELECT, WITH OR WITHOUT ENTRY OR TAKING POSSESSION OF THE PROPERTY
AS PROVIDED IN THIS MORTGAGE OR OTHERWISE, PERSONALLY OR BY ITS AGENTS OR
ATTORNEYS, AND WITHOUT PREJUDICE TO THE RIGHT TO BRING AN ACTION FOR FORECLOSURE
OF THIS MORTGAGE, TO SELL (AND, IN THE CASE OF ANY DEFAULT OF ANY PURCHASER,
RESELL) THE PROPERTY OR ANY PART THEREOF PURSUANT TO ANY PROCEDURES PROVIDED BY
APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, EXERCISE OF THE POWER OF
FORECLOSURE GRANTED TO MORTGAGEE BY ARTICLE 13 OF THE NEW YORK REAL PROPERTY
ACTIONS AND PROCEEDINGS LAW (THE “RPAPL”).  IN SUCH CASE, MORTGAGEE MAY COMMENCE
A CIVIL ACTION TO FORECLOSE THIS MORTGAGE PURSUANT TO ARTICLE 13 OF THE RPAPL TO
SATISFY THE DEBT AND ALL OTHER AMOUNTS SECURED HEREBY OR EXERCISE ANY OTHER
RIGHT AND/OR REMEDY PROVIDED UNDER APPLICABLE LAW.


SECTION 15.11    REDUCTION OR INCREASE OF THE MORTGAGE INDEBTEDNESS.  THE
PORTION OF THE DEBT SECURED BY THIS MORTGAGE SHALL BE REDUCED ONLY BY THE LAST
AND FINAL SUMS THAT MORTGAGOR REPAYS WITH RESPECT TO THE LOAN AND SHALL NOT BE
REDUCED BY ANY INTERVENING REPAYMENTS OF THE LOAN BY MORTGAGOR, EXCEPT AS MAY
OTHERWISE BE PERMITTED OR REQUIRED HEREIN OR IN THE LOAN AGREEMENT.  NO INCREASE
IN THE DEBT FOLLOWING THE DATE HEREOF SHALL INCREASE THE MAXIMUM AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY THIS MORTGAGE, EXCEPT TO THE EXTENT
PROVIDED IN SECTION 15.3 HEREOF.  WITHOUT LIMITING THE FOREGOING PROVISIONS OF
THIS SECTION 15.11, AMOUNTS OF THE DEBT REPAID UNDER THE LOAN AGREEMENT SHALL BE
APPLIED IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.


 

22

--------------------------------------------------------------------------------

 

 


SECTION 15.12    CONSOLIDATION OF PRIOR MORTGAGES.  MORTGAGOR, AND BY ITS
EXECUTION HEREOF, MORTGAGEE, HEREBY AGREE THAT THIS MORTGAGE CONSOLIDATES,
AMENDS AND RESTATES IN THEIR ENTIRETY THE “PRIOR MORTGAGES”, TO FORM A SINGLE
LIEN IN THE CONSOLIDATED PRINCIPAL SUM OF $300,000,000.00.  THE LIEN OF EACH OF
THE MORTGAGES CONSTITUTING THIS MORTGAGE WHICH DOES NOT ENCUMBER THE WHOLE OF
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PROPERTY AS DESCRIBED IN
EXHIBIT A ATTACHED HERETO, IS HEREBY EXTENDED AND SPREAD TO COVER THE WHOLE OF
THE PROPERTY AND THE PROPERTY IS HEREBY MORTGAGED BY MORTGAGOR TO MORTGAGEE WITH
THE SAME FORCE AND EFFECT AS THOUGH THE PROPERTY HAD BEEN ORIGINALLY DESCRIBED
IN EACH OF SUCH MORTGAGES.

 


ARTICLE XVI.

ASSIGNMENT OF CONDOMINIUM RIGHTS


SECTION 16.01       ASSIGNMENT OF CONDOMINIUM RIGHTS.

 

a)     This Section 16.01constitutes a present, absolute, effective, irrevocable
and completed assignment by Borrower to Lender of all of Borrower's right, title
and interest in and to the Amended and Restated Declaration of Beacon Court
Condominium made under the Condominium Act, dated February 8, 2005 and recorded
on March 9, 2005, in the Office of the Register, The City of New York, County of
New York, in CRFN 2005000139245 (the “Condominium Declaration”) and any and all
rights, remedies and powers of Borrower thereunder, including, but not limited
to the right to exercise any voting rights under the Condominium Declaration,
the rights under Section 6.3.4 of the By-Laws of Beacon Court Condominium (the
“By-Laws”) and the right to appoint members of the board of trustees
(collectively, the “Condominium Rights”); it being intended by Borrower that
this assignment constitutes a present, absolute assignment and not an assignment
for additional security only.  Subject to the terms of Section 16.01( c) hereof,
Lender hereby assumes all of Borrower's right, title and interest in and to the
Condominium Declaration and the rights to exercise the Condominium Rights.
Nevertheless, subject to the terms of the Proxy, Lender grants to Borrower a
revocable license to exercise the Condominium Rights, subject, however, to
compliance with the provisions of this Security Instrument and the other Loan
Documents.

 

b)     During the continuance of an Event of Default, a casualty and/or
condemnation, the license granted in Section 16.01(a) above shall, to the extent
permitted by law, immediately cease and terminate, without waiver of such Event
of Default, with or without notice, and without any action or proceeding or the
intervention of a receiver appointed by a court, and Lender or an agent or
receiver appointed by Lender may, to the extent permitted by law, without regard
for the adequacy of the security for the Obligations, the commission of waste or
the solvency of Borrower, without limiting any of the Lender's rights and
remedies under any of the Loan Documents or otherwise available at law or in
equity and subject to applicable statutory requirements, if any, immediately be
entitled to exercise all of the Condominium Rights, whether or not Lender enters
upon or takes control of the Property.

23

--------------------------------------------------------------------------------

 

 

 

c)     Until such time as Lender has taken actual possession and title of the
Property, this Article shall not be construed to bind Lender to the performance
of any of the covenants, conditions or provisions contained in the Condominium
Declaration, the By-Laws or otherwise impose any obligation upon Lender. From
and after the date Lender has taken actual possession and title of the Property,
any liability imposed upon Lender with respect to the Condominium Declaration
shall be limited in all respects to its then current interest in the Property.
Nothing in this Article shall be construed as constituting Lender a "mortgagee
in possession" in the absence of the taking of actual possession and title of
the Property by Lender or any of its agents.

 

d)    In addition to any other rights Lender may be granted pursuant to this
Article and notwithstanding anything to the contrary contained in this Article,
Lender shall be a Permitted Mortgagee (as such term is defined in the
Condominium Declaration) for all purposes under the Condominium Declaration and
By-Laws and shall be entitled to exercise any and all rights granted therein to
a Permitted Mortgagee. 

 

e)     Borrower hereby agrees and acknowledges that as such Permitted Mortgagee,
and in accordance with Section 12.5 of the By-Laws, Lender shall have the right
to be the Insurance Trustee and any and all Insurance Proceeds and Awards
payable to the Insurance Trustee under the By-Laws shall be paid to Mortgagee.

 

f)      Notwithstanding anything to the contrary contained herein, Borrower
hereby grants to Lender an irrevocable proxy and power of attorney, coupled with
an interest, to be used by Lender, in its sole and absolute discretion, in
connection with any vote or solicitation of consents of the Unit Owners (as such
term is defined in the Bloomberg Lease) for the purpose of resolving whether to
proceed with the repair or restoration of the Building as provided in Section
6.3.4 of the By-Laws.

 

g)     Any term used in this Section 16.01 but not defined herein shall have the
meaning ascribed to it in the By-Laws.

 

 

[NO FURTHER TEXT ON THIS PAGE]

 

24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, THIS MORTGAGE has been executed by Mortgagor and Mortgagee
as of the day and year first above written.

MORTGAGOR:

731 OFFICE ONE LLC, a Delaware limited liability company

 

By:            731 OFFICE ONE HOLDING LLC, a Delaware limited liability company,
its sole member




By:      Alexander’s Inc., a Delaware corporation, its sole member


                                                                             
By:     /s/ Alan J. Rice                 

                                                                                       
Name: Alan J. Rice
                                                                                        Title: 
Secretary



 

 

731 Lexington – Amended and Restated Mortgage

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT (BORROWER)

STATE OF NEW YORK           )
                                                    )        ss.:
COUNTY OF NEW YORK       )

On the 24th day of February in the year 2014 before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan Rice, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.  Witness my hand and official seal.

/s/ Katherine G Cornish                     

Notary Public

Katherine G Cornish

Notary Public, State of New York

No. 01CO6267931

Qualified in New York County

Certificate Filed in New York County

Commission Expires August 27, 2016

 

731 Lexington – Amended and Restated Mortgage

--------------------------------------------------------------------------------

 

 

MORTGAGEE:

GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation


By:/s/ David Goodman                                       
Name: David Goodman                                 
Title: Director


By:/s/Lisa Paterson                                             
Name: Lisa Paterson
Title: Director 

 

731 Lexington – Amended and Restated Mortgage

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT (GERMAN AMERICAN CAPITAL CORPORATION)

STATE OF NEW YORK           )
                                                    )        ss.:
COUNTY OF NEW YORK       )

On the 24th day of February in the year 2014 before me, the undersigned, a
Notary Public in and for said State, personally appeared David Goodman and Lisa
Paterson, each personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, each individual, or the
person upon behalf of which the individual acted, executed the instrument. 
Witness my hand and official seal.

/s/ Theresa Ellel                                  

Notary Public

Theresa Ellel

Notary Public, State of New York

No. 01EL6276003

Qualified in Queens County

Commission Expires February 4, 2017

 

731 Lexington – Amended and Restated Mortgage

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

The Condominium Unit (in the Building located at and known as Beacon Court
Condominium and by Street Number 151 East 58th Street, New York), designated and
described as Office Unit 1 and Office Unit 2 (hereinafter called the "Units") in
the Declaration (hereinafter called "Declaration") made by the Sponsor under the
Condominium Act of The State of New York (Article 9-B of the Real Property Law
of the State of New York), dated 12/4/2003 and recorded 2/3/2004 in the Office
of the Register The City of New York, County of New York, as CRFN 2004000064392,
as amended and restated by Amended and Restated Declaration dated 2/8/2005,
recorded 3/9/2005 in CRFN 2005000139245, establishing a plan for Condominium
ownership of said Building and the land upon which the same is erected
(hereinafter sometimes collectively called the "Property") and also designated
and described as Tax Lots No. 1002 and 1003, respectively, Block 1313 Section 5,
Borough of Manhattan on the Tax Map of the Real property assessment department
of the City of New York and on the floor plans of said Building certified by
Peter Claman, Registered Architect on 1/30/2004 and filed as Condominium Plan
No. 1350 on 2/3/2004 in the aforesaid Register's Office in CRFN 2004000064383,
amended Floor Plans filed as Condominium Plan No. 1350-A on 3/9/2005 in CRFN
2005000139246.

The land upon which the Building containing the Unit is erected as follows:

DESCRIPTION OF THE LAND

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly side of East
59th Street and the westerly side of Third Avenue;

RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet l0
inches to the northerly side of East 58th Street;

THENCE westerly along the northerly side of East 58th Street 420 feet to the
easterly side of Lexington Avenue;

THENCE northerly along the easterly side of Lexington Avenue, 200 feet 10 inches
to the southerly side of East 59th Street;

THENCE easterly along the southerly side of East 59th Street, 420 feet to the
point or place of BEGINNING.

TOGETHER with the benefits and SUBJECT to the burdens of the easements set forth
in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.

DESCRIPTION OF THE COMMERCIAL PREMISES:

 

--------------------------------------------------------------------------------

 

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County, City and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly side of
East  59th Street and the westerly side of Third Avenue;

RUNNING THENCE southerly along the westerly side of Third Avenue, 200 feet l0 
inches to the northerly side of East 58th Street;

THENCE westerly along the northerly side of East 58th Street, 420 feet to the 
easterly side of Lexington Avenue;

THENCE northerly along the easterly side of Lexington Avenue, 200 feet 1 inches 
to the southerly side of East 59th Street;

THENCE easterly, along the southerly side of East 59th Street, 420 feet to the 
point or place of BEGINNING.

TOGETHER with the benefits and SUBJECT to the burdens of the easements set
forth  in the deed made by Seven Thirty One Limited Partnership to 59th Street
Corporation dated as of 8/1/2001 and recorded 8/8/2001 in Reel 3339 Page 1100.

LESS and EXCEPT:

ALL that portion of the below described parcel lying between a lower horizontal
plan drawn at elevation 512 feet 02 inches above the datum level used by the
Topographical Bureau, Borough of Manhattan, which is 1 feet 9 inches above
National Geodetic Survey Vertical Datum of 1929, mean sea level, Sandy Hook, New
Jersey and an upper horizontal plan drawn at 809 feet 2 inches above such datum
level, bounded and described as follows:

BEGINNING at a point distant 48 feet 8 inches north of the northerly line of
East 58th Street and 30 feet 9 inches east of easterly line of Lexington Avenue;

RUNNING THENCE northerly parallel with the easterly line of Lexington Avenue, 12
feet 6 inches;

THENCE westerly parallel with the northerly line of East 58th Street, 5 feet 10
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 78 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 5 feet 10
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 12 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 103 feet 6
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6 
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

3

--------------------------------------------------------------------------------

 

 

THENCE southerly parallel with the easterly line of Lexington Avenue, 88 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 103 feet 6
inches to the point or place of BEGINNING.

DESCRIPTION OF THE RESIDENTIAL PREMISES

All that portion of the below described parcel lying between a lower horizontal
plane drawn at elevation 512 feet 2 inches above the datum level used by the
Topographical Bureau, Borough of Manhattan, which is 2 feet 9 inches above
National Geodetic Survey Vertical Datum of 1929, mean sea level, Sandy Hook, New
Jersey and an upper horizontal plane drawn at 809 feet 2 inches above such datum
level, bounded and described as follows:

BEGINNING at a point distant 48 feet 8 inches north of the northerly line of
East 58th Street and 30 feet 9 inches East of easterly line of Lexington Avenue:

RUNNING THENCE northerly parallel with easterly line of Lexington Avenue, 12
feet 6 inches;

THENCE westerly parallel with the northerly line of East 58th Street, 5 feet l0
feet;

THENCE northerly parallel with the easterly line of Lexington Avenue, 78 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 5 feet l0
inches;

THENCE northerly parallel with the easterly line of Lexington Avenue, 12 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 103 feet 6
feet;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE easterly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 88 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 35 feet 0
inches;

THENCE southerly parallel with the easterly line of Lexington Avenue, 7 feet 6
inches;

THENCE westerly parallel with the northerly line of East 58th Street, 103 feet 6
inches to the point or place of BEGINNING.

TOGETHER with an undivided 49.0559% and 14.0095% interests, respectively, in the
Common Elements of the Property as described in the Declaration (hereinafter
called the "Common Elements") recorded as CRFN 2004000064392.

4

--------------------------------------------------------------------------------

 

 

EXHIBIT B

MORTGAGE SCHEDULE

MORTGAGES 5, 16, 17, 19, 20, 22, 23, 24 AND 25, AS CONSOLIDATED, AMENDED AND
RESTATED, ENCUMBER OFFICE UNIT 1 AND OFFICE UNIT 2

MORTGAGES 1 THROUGH 4 ARE FOR INFORMATION ONLY AND SUBSEQUENTLY SPLIT AND
SEVERED

MORTGAGE 1 ORIGINALLY COVERED THE DESCRIBED PREMISES AND OTHER PREMISES, TO WIT:

Queens County, NY:

Block 2084, Lot 101

Block 2080, Lot 101

Block 2077, Lots 90 & 98

Block 2076, Lots 50 & 63

Bronx County, NY:

Block 2362, Lots 44, 52, 53, 71 & 72

Block 3167, Lot 1

Block 3175, Lot 26

Bergen County, NJ:

Block 1201, Lot 1

Kings County, NY:

Block 8470 p/o Lot 55

NOTE: Mortgage 1 is also recorded in Reel 1310, Pgs. 1 and 68 in the Bronx
County Register's Office; Reel 4088, Pgs. 569, 615 and 659 in the Queens County
Register's Office; Mortgage Book 8953, Pg. 802 in the Bergen County, NJ Clerk's
Office and Reel 3481, Pg. 1507 in the Kings County Register's Office.

(1) MORTGAGE, ASSIGNMENT OF LEASES, SECURITY AGREEMENT AND FIXTURE FILING made
by Seven Thirty One Limited Partnership and Alexander's Department Store of
Lexington Avenue, Inc. to First Fidelity Bank, National Association dated
3/15/1995, recorded 3/20/1995 in Reel 2192 Page 1291 to secure the sum of
$30,000,100.00 and interest. (Mortgage tax paid: $ -0-)

UNRECORDED MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT, dated as of 3/15/1998
as disclosed below:

5

--------------------------------------------------------------------------------

 

 

NOTE AND MORTGAGE MODIFICATION and SEVERANCE AGREEMENT made by and among
Alexander's of Fordham Road, Inc., Alexander's of Third Avenue, Inc.,
Alexander's, Inc., Alexander's of Rego Park Center, Inc., Alexander's of Rego
Park II, Inc., Alexander's Rego Park III, Inc., Seven Thirty One Limited
Partnership, Alexander's Department Stores of Lexington Avenue, Inc.,
Alexander's of Brooklyn, Inc., Alexander's Department Stores of New Jersey, Inc.
and First Union National Bank f/k/a First Fidelity Bank, National Association
dated 6/18/1998, recorded 9/10/1998 in Reel 2703 Page 1797.

Severs Mortgage into two (2) separate liens as follows:

(i) Lien in the amount of $10,000,000.00 to be secured by the "Kings Plaza
Mortgage" in Reel 3481 Page 1507 in the Kings County Register's Office.

(ii) Lien in the amount of $20,000,000.00 to be secured by Mortgage 1 herein and
other mortgages, which do not affect premises described in Schedule A.

MORTGAGE MODIFICATION and EXTENSION AGREEMENT made by and among Seven Thirty One
Limited Partnership and Alexander's Department Stores of Lexington Avenue, Inc.
and First Union National Bank (f/k/a First Fidelity Bank, National Association)
dated 3/15/1998, recorded 2/16/1999 in Reel 2819 Page 1988.

MORTGAGE MODIFICATION and EXTENSION AGREEMENT made by and among Alexander's of
Fordham Road, Inc., Alexander's of Third Avenue, Inc., Alexander's, Inc.,
Alexander's of Rego Park Center, Inc., Alexander's of Rego Park II, Inc.,
Alexander's of Rego Park III, Inc., Seven Thirty One Limited Partnership,
Alexander's Department Stores of Lexington Avenue, Inc., Alexander's Department
Stores of New Jersey, Inc. and First Union National Bank f/k/a First Fidelity
Bank, National Association dated 3/29/1999, recorded 4/20/1999 in Reel 2859 Page
174.

MORTGAGE MODIFICATION and EXTENSION AGREEMENT made by and among Alexander's of
Fordham Road, Inc., Alexander's, Inc., Alexander's of Third Avenue, Inc.,
Alexander's of Rego Park II, Inc., Alexander's of Rego Park III, Inc., Seven
Thirty One Limited Partnership, Alexander's Department Stores of Lexington
Avenue, Inc., Alexander's Department Stores of New Jersey, Inc. and First Union
National Bank dated as of 4/14/2000, recorded 4/3/2001 in Reel 3265 Page 1882.

MORTGAGE MODIFICATION AND EXTENSION AGREEMENT made between Alexander's
Department Stores of Lexington Avenue Inc., Alexander's Department Stores of New
Jersey Inc., Seven Thirty One Limited Partnership, Alexander's of Rego Park II
Inc., Alexander's of Rego Park III Inc., Alexander's of Third Avenue Inc. and
Alexander's Inc. and First Union National Bank, dated 4/27/2001 recorded
5/21/2001 in Reel 3291 Page 1269.

MORTGAGE MODIFICATION AND EXTENSION AGREEMENT made between Alexander's, Inc.;
Alexander's of Third Avenue, Inc.; Alexander's of Rego Park II, Inc.,
Alexander's of Rego Park III, Inc.; Seven Thirty One Limited Partnership;
Alexander's Department Stores of Lexington Avenue, Inc.; 59th Street Corporation
and First Union National Bank, National Association dated as of 3/15/2002,
recorded 6/24/2002 in Reel 3545 Page 2045.

6

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF MORTGAGE made by Wachovia Bank, National Association (f/k/a First
Union National Bank, f/k/a First Fidelity Bank, National Association to
Bayerische Hypo-Und Vereinsbank, AG, as agent for itself and other co-lenders,
dated as of 6/24/2002, recorded 9/25/2002 in Reel 3617 Page 2001. Assigns
Mortgage 1.

RELEASE OF PART OF MORTGAGED PROPERTY made between First Union National Bank,
f/k/a First Fidelity Bank, National Association and Alexander's Department
Stores of New Jersey, Inc., dated 8/__/2001, recorded 8/23/2001 in Book 0959
Page 286 in the Bergen County, New Jersey Clerk's Office. Releases the Bergen
County premises from the lien of Mortgage 1.

RELEASE OF MORTGAGED PREMISES FROM MORTGAGE made by Wachovia Bank, National
Association (f/k/a First Union National Bank, f/k/a First Fidelity Bank,
National Association) to Alexander's of Third Avenue, Inc., dated as of
7/3/2002, recorded 8/1/2002 in Reel 2030 Page 1531, in the Bronx County
Register's Office. Releases Block 2632 Lot 44 (f/k/a 44, 52 and 53) and 71 and
72 in Bronx County from the lien of Mortgage 1.

SATISFACTION OF MORTGAGE made by First Union National Bank (f/k/a First Fidelity
Bank National Association) recorded 5/16/2001 in Reel 1867 Page 1792. Discharges
of record the Mortgage recorded in Reel 1310 Page 68 in the Bronx County
Register's Office.

(2) MORTGAGE, ASSIGNMENT OF LEASES, SECURITY AGREEMENT AND FIXTURE FILING made
by and among Seven Thirty One Limited Partnership, a New York limited
partnership and Alexander's Department Stores of Lexington Avenue, Inc., a New
York Corporation to Vornado Lending Corp., a New Jersey corporation dated
3/15/1995, recorded on 3/22/1995 in Reel 2193 Page 966 to secure the sum of
$45,000,000.00 and interest. (Mortgage tax paid: $ -0-)

MORTGAGE MODIFICATION and EXTENSION AGREEMENT made by and among Seven Thirty One
Limited Partnership and Alexander's Department Stores of Lexington Avenue, Inc.
and Vornado Lending, L.L.C. (f/k/a Vornado Lending Corp.) dated 3/15/1998,
recorded 2/16/1999 in Reel 2819 Page 1998.

SECOND MODIFICATION and EXTENSION AGREEMENT made by and between Seven Thirty One
Limited Partnership and Alexander's Department Stores of Lexington Avenue Inc.
and Vornado Lending L.L.C. (formerly known as Vornado Lending Corp.) dated as of
3/29/1999, recorded 4/20/1999 in Reel 2859 Page 251.

THIRD MORTGAGE MODIFICATION AND EXTENSION AGREEMENT made by and between Seven
Thirty One Limited Partnership and Alexander's Department Stores of Lexington
Avenue Inc., and Vornado Lending L.L.C. dated as of 3/15/2000, recorded
1/11/2001 in Reel 3220 Page 2176.

ASSIGNMENT OF MORTGAGE made by Vornado Lending L.L.C. f/k/a Vornado Lending
Corp. to Bayerische Hypo-Und Vereinsbank, AG, as agent for itself and other
co-lenders, dated as of 7/3/2002, recorded on 9/25/2002 in Reel 3617 Page 2007.
Assigns Mortgage 2.

(3) GAP MORTGAGE made by 731 Commercial LLC and 731 Residential LLC to
Bayerische Hypo-Und Vereinsbank, AG, New York Branch, as agent for itself and
other co-lenders as may

7

--------------------------------------------------------------------------------

 

 

exist from time to time, dated 7/3/2002, recorded 9/25/2002 in Reel 3617 Page
2013 to secure the sum of $500,000.00 and interest. (Mortgage tax paid:
$13,750.00)

CONSOLIDATED, AMENDED AND RESTATED BUILDING LOAN MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT (SERIES NO. 1) made between 731 Commercial LLC,
731 Residential LLC and Bayerische Hypo-Und Vereinsbank, AG, New York Branch, as
agent for itself and other co-lenders that may exist from time to time, dated as
of 7/3/2002, recorded 9/25/2002 in Reel 3617 Page 2024. Consolidates, amends and
restates Mortgages in Reel 2192 Page 1291, Reel 2193 Page 966 and Reel 3617 Page
2013 (Mortgages 1, 2 and 3 respectively) into a single lien in the consolidated
principal sum of $55,500,000.00.

(4) GAP MORTGAGE made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to
BAYERISCHE HYPO-UND VEREINSBANK, AG, New York Branch, as agent for itself and
other co-lenders dated 3/5/03, recorded 5/1/03 in CRFN 2003000112521 to secure
the sum of $159,500,000.00 and interest. (Mortgage tax paid: $4,386,250.00)

CONSOLIDATED, AMENDED AND RESTATED BUILDING LOAN MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT made between 731 Commercial LLC and 731
Residential LLC and Bayerische Hypo-Und Vereinsbank, AG, New York Branch, as
agent for itself and other co-lenders that may exist from time to time, dated
3/5/2003 and recorded 5/1/2003 as CRFN 2003000112522. Consolidates prior
mortgages into a single lien of $215,000,000.00.

ASSIGNMENT OF CONSOLIDATED, AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT made by BAYERISCHE HYPO-UND VEREINSBANK AG, NEW
YORK BRANCH, AS AGENT AND AS LENDER to HYPO REAL ESTATE CAPITAL CORPORATION IN
ITS CAPACITY AS SUCCESSOR AGENT FOR ITSELF AND SUCH OTHER CO-LENDERS AS MAY
EXIST FROM TIME TO TIME dated as of 12/4/2003, recorded 3/16/2004 as CRFN
2004000158503. Assigns Mortgages 1 through 4, as consolidated.

SUBORDINATION OF MORTGAGE TO CONDOMINIUM DECLARATION made between Hypo Real
Estate Capital Corporation, as agent for itself and other co-lenders as may
exist from time to time, and 731 Residential LLC and 731 Commercial LLC, dated
as of 2/13/2004, recorded 11/24/2004 in CRFN 2004000725910. Subordinates
Mortgages 1 through 4, as consolidated, amended and restated, as well as other
mortgages, to Declaration of Condominium recorded in CRFN 2004000064392.

NOTE AND MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT made between 731
Commercial LLC and 731 Residential LLC and Hypo Real Estate Capital Corporation,
as agent for itself and other co-lenders as may exist from time to time, dated
as of 2/13/2004 recorded 11/24/2004 in CRFN 2004000725900.

Splits and severs mortgages 1 through 4, as consolidated, into two (2) separate
liens:

(i) $125,000,000.00 as evidenced by Substitute Building Loan Mortgage (Mortgage
25 herein)

8

--------------------------------------------------------------------------------

 

 

(ii) $90,000,000.00, as evidenced by Substitute Building Loan Mortgage from
which described premises were released by Release recorded 11/24/2004 in CRFN
2004000725917.

(5) PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
made between 731 Commercial LLC and 731 Residential LLC and Bayerische Hypo-Und
Vereinsbank, AG, New York Branch, as agent for itself and other co-lenders that
may exist from time to time, dated 3/5/2003 and recorded 5/1/2003 as CRFN
2003000112524 to secure the sum of $10,000,000.00 and interest. (Mortgage Tax
paid: $275,000.00)

**MORTGAGES 6 THROUGH 15, 18 AND 21 ARE PRESENTED FOR INFORMATION ONLY:**

(6) MORTGAGE AND SECURITY AGREEMENT ON LEASEHOLD made by FOUR TIMES SQUARE 
CENTER PARTNERS, L.P. to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA dated
7/30/90, recorded 7/31/90 in Reel 1717 Page 2127 to secure the sum of
$31,900,000.00 and interest. (Mortgage tax paid: $717,750.00)

ASSIGNMENT OF MORTGAGE made by THE PRUDENTIAL INSURANCE COMPANY OF AMERICA to
THE CHASE MANHATTAN BANK dated 3/26/99, recorded 9/20/99, in Reel 2956 page 945.
Assigns Mortgage 6.

(7) MORTGAGE AND SECURITY AGREEMENT made by TWELVE TIMES SQUARE CENTER PARTNERS
L.P. to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA dated 7/30/90, recorded
7/31/90 in Reel 1717 Page 2238 to secure the sum of $58,800,000.00 and interest.
(Mortgage tax paid: $1,323,000.00)

MORTGAGE AND NOTE MODIFICATION AND SEVERANCE AGREEMENT made between TWELVE TIMES
SQUARE CENTER PARTNERS L.P. and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
dated as of 7/10/1996, recorded 7/29/1996 in Reel 2349 Page 1228.

Severs mortgage in Reel 1717 Page 2238 into 3 separate liens as follows:

(i) "Original Mortgage" in the amount of $14,278,000.00 as evidenced by Mortgage
7.

(ii) "Substitute Mortgage 1" in the amount of $20,000,000.00 as evidenced by
mortgage dated 7/10/1996, recorded 7/29/1996 in Reel 2349 Page 1237.

(iii) "Substitute Mortgage 2" in the amount of $24,522,000.00 as evidenced by
mortgage dated 7/10/1996, recorded 7/29/1996 in Reel 2349 Page 1245 (now
satisfied).

PARTIAL RELEASE OF MORTGAGED LEASEHOLD made between PRUDENTIAL INSURANCE COMPANY
OF AMERICA and TWELVE TIMES SQUARE CENTER PARTNERS L.P. dated as of 7/10/1996,
recorded 8/7/1996 in Reel 2353 Page 1756. Releases other premises not made a
part hereof (Block 995 Lots 5, 12 & 57) from Mortgage 7 herein as severed into
the three aforementioned liens.

9

--------------------------------------------------------------------------------

 

 

MORTGAGE SPREADER AGREEMENT made between ONE TIMES SQUARE CENTER PARTNERS L.P.,
THREE TIMES SQUARE CENTER PARTNERS L.P., FOUR TIMES SQUARE CENTER PARTNERS L.P.,
TWELVE TIMES SQUARE CENTER PARTNERS L.P. with PRUDENTIAL INSURANCE COMPANY OF
AMERICA dated as of 7/10/1996, recorded 7/29/1996 in Reel 2349 Page 1253.
Spreads the Original Mortgage to cover additional property known as Site 1 (p/o
Block 994), Site 3 (p/o Bock 1014) and Site 4 (p/o Block 1013).

PARTIAL RELEASE OF MORTGAGED LEASEHOLD made between THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA and THREE TIMES SQUARE CENTER PARTNERS, L.P. dated 2/18/98,
recorded 3/9/98 in Reel 2552 Page 247. Releases other property from lien of
Mortgage 7.

MORTGAGE AND NOTE SEVERANCE AGREEMENT made between THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA and ONE TIMES SQUARE CENTER PARTNERS L.P. and FOUR TIMES
SQUARE CENTER PARTNERS L.P. dated 3/26/1999, recorded 9/20/1999 in Reel 2956
page 885. Severs Mortgage 7 in the outstanding principal amount of
$10,991,266.00 into two liens:

 (i) $5,851,317.00 which does not affect the premises described in Schedule `A'.

(ii) $5,139,949.00 secured by Substitute Mortgage in Reel 2956 page 898.

(8) SUBSTITUTE MORTGAGE made by FOUR TIMES SQUARE CENTER PARTNERS L.P. to
PRUDENTIAL INSURANCE COMPANY OF AMERICA dated 3/26/1999, recorded 9/20/1999 in
Reel 2956 Page 898 to secure the sum of $5,139,949.00 and interest. (Mortgage
tax paid: $0)

ASSIGNMENT OF MORTGAGE made by PRUDENTIAL INSURANCE COMPANY OF AMERICA to THE
CHASE MANHATTAN BANK dated 3/26/1999, recorded 9/20/1999, in Reel 2956 page 928.
Assigns Mortgage 8.

AGREEMENT OF CONSOLIDATION and MODIFICATION made between FOUR TIMES SQUARE
PARTNERS LP and THE CHASE MANHATTAN BANK dated 3/26/1999, recorded 9/20/1999 in
Reel 2956 page 989. Consolidates Mortgages 6 and 8 to form a single lien of
$37,039,949.00 covering Block 1013 Lot 29 and other premises.

ASSIGNMENT OF MORTGAGE made by THE CHASE MANHATTAN BANK to ANGLE NINETY LLC
dated 8/11/1999, recorded 9/20/1999, in Reel 2956 Page 1149. Assigns Mortgages 6
and 8, as consolidated.

ASSIGNMENT OF MORTGAGE made by ANGLE NINETY LLC to THE BANK OF NEW YORK, as
agent, dated 1/26/2000, recorded 3/13/2000, in Reel 3064 Page 203. Assigns
Mortgages 6 and 8, as consolidated.

(9) ADDITIONAL LOAN MORTGAGE AND AGREEMENT OF CONSOLIDATION AND MODIFICATON OF
ACQUISITION LOAN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT made by NO. 5 TIMES SQUARE DEVELOPMENT LLC to THE BANK OF NEW YORK, as
agent and NEW YORK STATE URBAN

10

--------------------------------------------------------------------------------

 

 

DEVELOPMENT CORPORATION, d/b/a EMPIRE STATE DEVELOPMENT CORPORATION, as
collateral agent dated 1/26/2000, recorded 3/13/2000 in Reel 3064 Page 213 to
secure the sum of $85,008,340.39 and interest. By its terms, Mortgages 6 and 8
are consolidated to form a single lien of $122,048,289.39. (Mortgage tax paid:
$0)

ASSIGNMENT OF MORTGAGE made by NEW YORK STATE URBAN DEVELOPMENT
CORPORATION, D/B/A EMPIRE STATE DEVELOPMENT CORPORATION to THE BANK OF NEW YORK
dated as of 1/26/2000, recorded 3/13/2000 in Reel 3064 Page 347. Assigns
Mortgages 6, 8 and 9, as consolidated.

MORTGAGE MODIFICATION AGREEMENT made between THE BANK OF NEW YORK and NO.
5 TIMES SQUARE DEVELOPMENT LLC dated as of 1/30/2001, recorded 5/14/2003 as CRFN
2003000129893.

ASSIGNMENT OF MORTGAGE made by THE BANK OF NEW YORK to FLEET NATIONAL BANK dated
4/14/2003, recorded 5/14/2003 as CRFN 2003000129896. Assigns Mortgages 6, 8 and
9, as consolidated.

(10) BUILDING LOAN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT made by NO. 5 TIMES SQUARE DEVELOPMENT LLC to THE BANK OF NEW YORK, as
agent and NEW YORK STATE URBAN DEVELOPMENT CORPORATION, d/b/a EMPIRE STATE
DEVELOPMENT CORPORATION, as collateral agent dated 1/26/2000, recorded 3/13/2000
in Reel 3064 Page 259 to secure the sum of $196,779,272.36 and interest.
(Mortgage tax paid: $0)

ASSIGNMENT OF MORTGAGE made by NEW YORK STATE URBAN DEVELOPMENT CORPORATION,
d/b/a EMPIRE STATE DEVELOPMENT CORPORATION, as collateral agent to THE BANK OF
NEW YORK, as administrative agent, dated 1/26/2000, recorded 3/13/2000, in Reel
3064 page 258. Assigns Mortgage 10.

MORTGAGE MODIFICATION AGREEMENT made between THE BANK OF NEW YORK, as agent and
NO. 5 TIMES SQUARE DEVELOPMENT LLC dated 1/30/2001, recorded 5/14/2003 in CRFN
2003000129894.

ASSIGNMENT OF EXISTING BUILDING LOAN MORTGAGE made by THE BANK OF NEW YORK to
FLEET NATIONAL BANK dated 4/14/2003, recorded 5/14/2003, in CRFN 2003000129897.
Assigns Mortgage 10.

BUILDING LOAN NOTES AND MORTGAGE SEVERANCE AGREEMENT made between NO. 5 TIMES
SQUARE DEVELOPMENT LLC and FLEET NATIONAL BANK, as administrative agent dated
4/14/2003, recorded 5/14/2003 in CFRN 2003000129899. Severs Mortgage 10 into two
liens:

(i) $17,614,659.78 secured by CRFN 2003000129900.

(ii) $179,164,612.58 SECURED BY CRFN 2003000129901.

11

--------------------------------------------------------------------------------

 

 

(11) SUBSTITUTE BUILDING LOAN `A' MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT made by NO. 5 TIMES SQUARE DEVELOPMENT LLC to FLEET NATIONAL
BANK, as administrative agent dated 4/14/2003, recorded 5/14/2003 in CRFN
2003000129900 to secure the sum of $17,614.659.78 and interest. Created pursuant
to severance agreement in CRFN 2003000129899. (Mortgage tax paid: $0)

ASSIGNMENT OF SUBSTITUTE BUILDING LOAN MORTGAGE A made by FLEET NATIONAL BANK,
as administrative agent to FLEET NATIONAL BANK, as managing Administrative Agent
under the Revolving Credit Agreement, dated 4/14/2003, recorded 5/14/2003, in
CRFN 2003000129902. Assigns Mortgage 11.

MORTGAGE CONSOLIDATION and MODIFICATION AGREEMENT made between NO. 5 TIMES
SQUARE DEVELOPMENT LLC and FLEET NATIONAL BANK, as managing Administrative
Agent, dated 4/14/2003, recorded 5/14/2003 in CRFN 2003000129904. Consolidates
Mortgages 6, 8, 9 and 11 to form a single lien of $139,662,949.17.

ASSIGNMENT OF AMENDED AND RESTATED SECOND LEASEHOLD MORTGAGE made by FLEET
NATIONAL BANK, as managing Administrative Agent under the Revolving Credit
Agreement to FLEET NATIONAL BANK, as Administrative Agent, dated 5/30/2003,
recorded 6/27/2003, in CRFN 2003000198788. Assigns Mortgages 6, 8, 9 and 11 as
consolidated.

(12) SUBSTITUTE BUILDING LOAN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT `B' made by NO. 5 TIMES SQUARE DEVELOPMENT LLC to FLEET
NATIONAL BANK, as Administrative Agent dated 4/14/2003, recorded 5/14/2003 in
CRFN 2003000129901 to secure the sum of $179,164,612.58 and interest. Created 
pursuant to Severance Agreement in CRFN 2003000129899. (Mortgage tax paid: $0)

(13) PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT MORTGAGE made by NO. 5 TIMES SQUARE DEVELOPMENT LLC to THE BANK OF NEW
YORK, as agent and NEW YORK STATE URBAN DEVELOPMENT CORPORATION, d/b/a EMPIRE
STATE DEVELOPMENT CORPORATION, as collateral agent dated 1/26/00, recorded
3/13/00 in Reel 3064 Page 304 to secure the sum of $101,172,438.25 and interest.
(Mortgage tax paid: $0)

ASSIGNMENT OF MORTGAGE made by NEW YORK STATE URBAN DEVELOPMENT CORPORATION,
d/b/a EMPIRE STATE DEVELOPMENT CORPORATION, as collateral agent to THE BANK OF
NEW YORK, as agent, dated 1/26/2000, recorded 3/13/2000, in Reel 3064 page 366.
Assigns Mortgage 13.

MORTGAGE MODIFICATION AGREEMENT made between THE BANK OF NEW YORK, as agent and
NO. 5 TIMES SQUARE DEVELOPMENT LLC dated 1/30/2001, recorded 5/14/03 in CRFN
2003000129895.

ASSIGNMENT OF MORTGAGE made by THE BANK OF NEW YORK, as agent to FLEET NATIONAL
BANK, as administrative agent, dated 4/14/2003, recorded 5/14/2003, in CRFN
2003000129898. Assigns Mortgage 13.

12

--------------------------------------------------------------------------------

 

 

CONSOLIDATION and MODIFICATION AGREEMENT made between NO. 5 TIMES SQUARE
DEVELOPMENT LLC and FLEET NATIONAL BANK, as administrative agent, dated
4/14/2003, recorded 5/14/2003 in CRFN 2003000129903. Consolidates Mortgages 12
and 13 to form a single lien of $280,337,050.83.

CONSOLIDATION and MODIFICATION AGREEMENT made between NO. 5 TIMES SQUARE
DEVELOPMENT LLC and FLEET NATIONAL BANK, as administrative agent dated
5/30/2003, recorded 6/27/2003 in CRFN 2003000198789. Consolidates Mortgages 6,
8, 9, 11, 12 and 13 to form a single lien of $420,000,000.00.

NOTE AND MORTGAGE SEVERANCE AGREEMENT made between NO. 5 TIMES SQUARE
DEVELOPMENT LLC and FLEET NATIONAL BANK dated 6/6/2003, recorded 11/18/2003 in
CRFN 2003000456396.

Severs consolidated Mortgages into two liens:

(i) $36,341,240.00 which does not affect the premises herein.

(ii) $383,658,760.00 secured by Substitute Mortgage B which has been spread to
cover the premises described in Schedule A.

(14) SUBSTITUTE MORTGAGE `B' made by NO. 5 TIMES SQUARE DEVELOPMENT LLC and
FLEET NATIONAL BANK, as administrative agent dated 6/6/2003, recorded 11/18/2003
in CRFN 2003000456398 to secure the sum of $383,658,760.00 and interest. Created
pursuant to severance agreement recorded 11/18/2003 in CRFN 2003000456396.
(Mortgage tax paid: $0)

NOTE AND MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT AND CONSOLIDATION OF
NOTES made between NO. 5 TIMES SQUARE DEVELOPMENT LLC and FLEET NATIONAL BANK,
as administrative agent, dated 6/20/2003, recorded 1/20/2004 in CRFN
2004000035698. Severs Substitute Mortgage B into two liens:

(i) $265,000,000.00 (Second Substitute Mortgage A) which has been subsequently
spread to cover the premises described in Schedule `A'.

(ii) $118,658,760.00 (Second Substitute Mortgage B) which does not affect the
premises described herein.

(15) SECOND SUBSTITUTE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT A made by NO. 5 TIMES SQUARE DEVELOPMENT LLC and FLEET NATIONAL BANK,
as administrative agent dated 6/20/03, recorded 1/20/04 in CRFN2004000035700 to
secure the sum of $265,000,000.00 and interest. Mortgage created pursuant to
severance agreement recorded 1/20/04 in CRFN 2004000035698. (Mortgage tax paid:
$0)

SECOND MORTGAGE SPREADER AGREEMENT made between NO. 5 TIMES SQUARE DEVELOPMENT
LLC, 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC and FLEET NATIONAL BANK, as
administrative agent dated 6/20/2003, recorded 1/20/2004 in CRFN

13

--------------------------------------------------------------------------------

 

 

2004000035701. Spreads CRFN 2004000035700 to cover the premises described in
Schedule `A'.

PARTIAL RELEASE OF LIEN OF MORTGAGED PREMISES made between FLEET NATIONAL BANK,
as administrative agent and NO. 5 TIMES SQUARE DEVELOPMENT LLC dated 6/20/03,
recorded 1/20/04 in CRFN 2004000035702. (Releases Block 1013 Lot 19)

ASSIGNMENT OF SECOND SUBSTITUTE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT A made by FLEET NATIONAL BANK, as administrative agent to
BAYERISCHE HYPO-UND VEREINSBANK AG, New York Branch, dated 6/20/2003, recorded
1/20/2004, in CRFN 2004000035703. Assigns Mortgage 15.

AMENDED and RESTATED MORTGAGE made between 731 COMMERCIAL LLC and 731
RESIDENTIAL LLC and BAYERISCHE HYPO-UND VEREINSBANK AG, New York Branch dated
6/20/2003, recorded 1/20/2004 in CRFN 2004000035704.

NOTE AND MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT (NO. 1) made between 731
COMMERCIAL LLC and 731 RESIDENTIAL LLC and BAYERISCHE HYPO-UND VEREINSBANK AG,
New York Branch dated as of 11/26/2003 recorded 3/16/2004 as CRFN 2004000158493.

Mortgage 15 is hereby split into three separate liens:

(i) Substitute Supplemental Mortgage, Assignment of Leases and Rents and
Security Agreement (No. 1) in the amount of $2,265,962.00, recorded 3/16/2004 as
CRFN 2004000158494; (Mortgage 16, herein)

(ii) Substitute Project Mortgage, Assignment of Leases and Rents and Security
Agreement (No. 1) in the amount of $702,546.00, recorded 3/16/2004 as CRFN
2004000158495; (Mortgage 17, herein) and

(iii) Substitute Mortgage, Assignment of Leases and Rents and Security Agreement
C (No. 1) in the amount of $262,031,492.00, recorded 3/16/2004 as CRFN
2004000158496. (Mortgage 18, herein)

(16) SUBSTITUTE SUPPLEMENTAL MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (NO. 1) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC TO
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH dated 11/26/2003, recorded
3/16/2004 as CRFN 2004000158494 to secure the sum of $2,265,962.00 and interest.
Mortgage created pursuant to Severance Agreement recorded 3/16/2004 as CRFN
2004000158493. (Mortgage tax paid: $0)

ASSIGNMENT OF SUBSTITUTE SUPPLEMENTAL MORTGAGE (NO. 1) MORTGAGE made by
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH to BAYERISCHE HYPO-UND
VEREINSBANK AG, NEW YORK BRANCH, in its capacity as agent for itself and such
other co-lenders as may exist from time to time, dated as of 11/26/2003,
recorded 3/16/2004 as CRFN 2004000158497. Assigns Mortgage 16.

14

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED SUPPLEMENTAL LOAN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT (NO. 1) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL
LLC to BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH, AS AGENT FOR ITSELF
AND OTHER CO-LENDERS THAT MAY EXIST FROM TIME TO TIME dated as of 11/26/2003,
recorded 3/16/2004 as CRFN 2004000158499. Amends and restates Mortgage 16 in its
entirety.

ASSIGNMENT OF AMENDED AND RESTATED SUPPLEMENTAL LOAN MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT (NO. 1) made by BAYERISCHE HYPO-UND
VEREINSBANK AG, NEW YORK BRANCH, in its capacity of holder of the mortgage to
HYPO REAL ESTATE CAPITAL CORPORATION, in its capacity as successor agent for
itself and such other co-lenders as may exist from time to time, dated as of
12/4/2003, recorded 3/16/2004 as CRFN 2004000158504. Assigns Mortgage 16.

(17) SUBSTITUTE PROJECT MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT (NO. 1) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH dated 11/26/2003, recorded
3/16/2004 as CRFN 2004000158495 to secure the sum of $702,546.00 and interest.
Mortgage created pursuant to Severance Agreement recorded 3/16/2004 as CRFN
2004000158493. (Mortgage tax paid: $0)

ASSIGNMENT OF SUBSTITUTE PROJECT MORTGAGE (NO. 1) made by BAYERISCHE HYPO-UND
VEREINSBANK AG, NEW YORK BRANCH to BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK
BRANCH in its capacity as agent for itself and such other co-lenders as may
exist from time to time, dated as of 11/26/2003, recorded 3/16/2004 as CRFN
2004000158498. Assigns Mortgage 17.

CONSOLIDATED, AMENDED AND RESTATED PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT (NO. 1) made between 731 COMMERCIAL LLC, 731
RESIDENTIAL LLC and BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH, AS
AGENT FOR ITSELF AND OTHER CO-LENDERS THAT MAY EXIST FROM TIME TO TIME dated as
of 11/26/2003, recorded 3/16/2004 as CRFN 2004000158500. Consolidates Mortgages
5 and 17 to form a single lien of $10,702,546.00.

ASSIGNMENT OF CONSOLIDATED, AMENDED AND RESTATED PROJECT LOAN MORTGAGE,
ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (NO. 1) mde by BAYERISCHE
HYPO-UND VEREINSBANK AG, NEW YORK BRANCH, as agent and as lender to HYPO REAL
ESTATE CAPITAL CORPORATION in its capacity as successor agent for itself and
such other co-lenders as may exist from time to time, dated as of 12/4/2003,
recorded 3/16/2004 as CRFN 2004000158506. Assigns Mortgages 5 and 17, as
consolidated.

(18) SUBSTITUTE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
C (NO. 1) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to BAYERISCHE
HYPO-UND VEREINSBANK AG, NEW YORK BRANCH dated 11/26/2003, recorded 3/16/2004 as
CRFN 2004000158496 to secure the sum of

15

--------------------------------------------------------------------------------

 

 

$262,031,492.00 and interest. Mortgage created pursuant to Severance Agreement
recorded 3/16/2004 as CRFN 2004000158493. (Mortgage tax paid: $0)

ASSIGNMENT OF SUBSTITUTE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT C (NO. 1) made by BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
to HYPO REAL ESTATE CAPITAL CORPORATION, dated as of 12/4/2003, recorded
3/16/2004 as CRFN 2004000158508. Assigns Mortgage 18.

NOTE AND MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT (NO. 2) made between 731
COMMERCIAL LLC and 731 RESIDENTIAL LLC (mortgagors) and HYPO REAL ESTATE CAPITAL
CORPORATION dated as of 12/29/2003, recorded 5/13/2004 as CRFN 2004000303539.

Mortgage 18 is hereby split into three separate liens:

(i) Substitute Supplemental Mortgage, Assignment of Leases and Rents and
Security agreement (No. 2) in the amount of $9,375,000.00, recorded as CRFN
2004000303540; (Mortgage 19, herein)

(ii) Substitute Project Mortgage, Assignment of Leases and Rents and Security
Agreement (No. 2) in the amount of $3,555,000.00, recorded as CRFN
2004000303541; (Mortgage 20, herein) and

(iii) Substitute Mortgage, Assignment of Leases and Rents and Security Agreement
C (No. 2) in the amount of $249,101,492.00, recorded as CRFN 2004000303542.
(Mortgage 21, herein)

(19) SUBSTITUTE SUPPLEMENTAL MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (NO. 2) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to
HYPO REAL ESTATE CAPITAL CORPORATION dated 12/29/2003, recorded 5/13/2004 as
CRFN 2004000303540 to secure the sum of $9,375,000.00 and interest. Mortgage
created pursuant to Severance Agreement recorded as CRFN 2004000303539.
(Mortgage tax paid: $0)

ASSIGNMENT OF SUBSTITUTE SUPPLEMENTAL MORTGAGE (NO. 2) made by HYPO REAL ESTATE
CAPITAL CORPORATION, as lender to HYPO REAL ESTATE CAPITAL CORPORATION, in its
capacity as agent for itself and such other co-lenders as may exist from time to
time, dated as of 12/29/2003, recorded 5/13/2004 as CRFN 2004000303543. Assigns
Mortgage 19.

CONSOLIDATED, AMENDED AND RESTATED SUPPLEMENTAL LOAN MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT (NO. 2) made between 731 COMMERCIAL LLC,
731 RESIDENTIAL LLC and HYPO REAL ESTATE CAPITAL CORPORATION AS AGENT FOR ITSELF
AND OTHER CO-LENDERS THAT MAY EXIST FROM TIME TO TIME dated 12/29/2003, recorded
5/13/2004 as CRFN 2004000303545. Consolidates Mortgages 16 and 19 to form a
single lien of $11,640,962.00.

16

--------------------------------------------------------------------------------

 

 

(20) SUBSTITUTE PROJECT MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT (NO. 2) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to HYPO
REAL ESTATE CAPITAL CORPORATION dated 12/29/2003, recorded 5/13/2004 as CRFN
2004000303541 to secure the sum of $3,555,000.00 and interest. Mortgage created
pursuant to Severance Agreement recorded as CRFN 2004000303539. (Mortgage tax
paid: $0)

ASSIGNMENT OF SUBSTITUTE PROJECT MORTGAGE (NO. 2) made by HYPO REAL ESTATE
CAPITAL CORPORATION, as lender, to HYPO REAL ESTATE CAPITAL CORPORATION, in its
capacity as agent for itself and such other co-lenders as may exist from time to
time by assignment dated 12/29/2003, recorded 5/13/2004 as CRFN 2004000303544.

CONSOLIDATED, AMENDED AND RESTATED PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT (NO. 2) made between 731 COMMERCIAL LLC, 731
RESIDENTIAL LLC and HYPO REAL ESTATE CAPITAL CORPORATION, as agent for itself
and other co-lenders that may exist from time to time, dated as of 12/29/2003,
recorded 5/13/2004 as CRFN 2004000303546. Mortgages 5, 17 and 20 are hereby
consolidated into a single lien of $14,257,546.00.

(21) SUBSTITUTE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
C (NO. 2) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to HYPO REAL ESTATE
CAPITAL CORPORATION dated 12/29/2003, recorded 5/13/2004 as CRFN 2004000303542
to secure the sum of $249,101,492.00 and interest. Mortgage created pursuant to
Severance Agreement recorded as CRFN 2004000303539. (Mortgage tax paid: $0)

NOTE AND MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT (No. 3) made between 731
COMMERCIAL LLC and 731 RESIDENTIAL LLC (mortgagors) and HYPO REAL ESTATE CAPITAL
CORPORATION dated 1/28/2004, recorded 7/4/2004 as CRFN 2004000396559.

Mortgage 21 is hereby split into three separate liens:

(i) Substitute Supplemental Mortgage (No. 3) in the amount of $11,300,000.00,
recorded as CRFN 2004000396560. (Mortgage 22, herein)

(ii) Substitute Project Mortgage (No. 3) in the amount of $1,330,000.00,
recorded as CRFN 2004000396561. (Mortgage 23, herein)

(iii) Substitute Mortgage (No. 3) in the amount of $236,471,492.00, recorded as
CRFN 2004000396562. (Mortgage 24, herein)

(22) SUBSTITUTE SUPPLEMENTAL MORTGAGE ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT (NO. 3) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to
HYPO REAL ESTATE CAPITAL CORPORATION dated 1/28/2004, recorded 7/4/2004 as CRFN
2004000396560 to secure the sum of $11,300,00.00 and interest. (Mortgage tax
paid: $0)

17

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF SUBSTITUTE SUPPLEMENTAL MORTGAGE (NO. 3) made by HYPO REAL ESTATE
CAPITAL CORPORATION to HYPO REAL ESTATE CAPITAL CORPORATION, as agent, dated
1/28/2004, recorded 7/4/2004, as CRFN 2004000396563. Assigns Mortgage 22.

CONSOLIDATED, AMENDED AND RESTATED SUPPLEMENTAL LOAN MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT (No. 3) made between 731 COMMERCIAL LLC
and 731 RESIDENTIAL LLC and HYPO REAL ESTATE CAPITAL CORPORATION, as agent,
dated 1/28/04, recorded 7/4/04 as CRFN 2004000396565. Consolidates Mortgages 16,
19, and 22 to form a single lien of $22,940,962.00.

SUBORDINATION OF MORTGAGE TO CONDOMINIUM DECLARATION made between Hypo Real
Estate Capital Corporation, as agent for itself and other co-lenders as may
exist from time to time, and 731 Residential LLC and 731 Commercial LLC dated as
of 2/13/2004 recorded 11/24/2004 in CRFN 2004000725910. Subordinates Mortgages
16, 19 and 22, as consolidated, amended and restated, as well as other
mortgages, to Declaration of Condominium recorded in CRFN 2004000064392.

ASSIGNMENT OF CONSOLIDATED, AMENDED AND RESTATED SUPPLEMENTAL LOAN MORTGAGE (NO.
3) made by Hypo Real Estate Capital Corporation to German American Capital
Corporation dated 2/13/2004 recorded 11/24/2004 in CRFN 2004000725915. Assigns
Mortgages 16, 19 and 22, as consolidated.

(23) SUBSTITUTE PROJECT MORTGAGE ASSIGNMENT OF LEASES AND RENTS AND SECURITY
AGREEMENT (NO. 3) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to HYPO
REAL ESTATE CAPITAL CORPORATION dated 1/28/2004, recorded 7/4/2004 as CRFN
2004000396561 to secure the sum of $1,300,000.00 and interest. (Mortgage tax
paid: $0)

ASSIGNMENT OF SUBSTITUTE PROJECT MORTGAGE (NO. 3) made by HYPO REAL ESTATE
CAPITAL CORPORATION to HYPO REAL ESTATE CAPITAL CORPORATION, AS AGENT by
assignment dated 1/28/2004, recorded 7/4/2004, as CRFN 2004000396564. Assigns
Mortgage 23.

CONSOLIDATED, AMENDED AND RESTATED PROJECT LOAN MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT (No. 3) made between 731 COMMERCIAL LLC and 731
RESIDENTIAL LLC and HYPO REAL ESTATE CAPITAL CORPORATION, AS AGENT dated
1/28/2004, recorded 7/4/2004 as CRFN 2004000396566. Consolidates Mortgages 5,
17, 20 and 23 to form a single lien of $15,587,546.00.

SUBORDINATION OF MORTGAGE TO CONDOMINIUM DECLARATION made between Hypo Real
Estate Capital Corporation, as agent for itself and other co-lenders as may
exist from time to time, and 731 Residential LLC and 731 Commercial LLC dated as
of 2/13/2004 recorded 11/24/2004 in CRFN 2004000725910. Subordinates Mortgages
5, 17, 20 and 23, as consolidated, amended and restated, as well as other
mortgages, to Declaration of Condominium recorded in CRFN 2004000064392.

18

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF CONSOLIDATED, AMENDED AND RESTATED PROJECT LOAN MORTGAGE (NO. 3)
made by Hypo Real Estate Capital Corporation to German American Capital
Corporation dated 2/13/2004 recorded 11/24/2004 in CRFN 2004000725914. Assigns
Mortgages 5, 17, 20 and 23, as consolidated.

(24) SUBSTITUTE MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
C (NO. 3) made by 731 COMMERCIAL LLC and 731 RESIDENTIAL LLC to HYPO REAL ESTATE
CAPITAL CORPORATION dated 1/28/04, recorded 7/4/04 as CRFN 2004000396562 to
secure the sum of $236,471,492.00 and interest. (Mortgage tax paid: $0)

SUBORDINATION OF MORTGAGE TO CONDOMINIUM DECLARATION made between HYPO REAL
ESTATE CAPITAL CORPORATION, as agent for itself and other co-lenders as may 
exist from time to time, and 731 RESIDENTIAL LLC and 731 COMMERCIAL LLC, dated
as of 2/13/2004 recorded 11/24/2004 in CRFN 2004000725911. Subordinates Mortgage
24 to Declaration of Condominium recorded in CRFN 2004000064392.

ASSIGNMENT OF SUBSTITUTE MORTGAGE C (NO. 3) made by HYPO REAL ESTATE CAPITAL
CORPORATION to GERMAN AMERICAN CAPITAL CORPORATION, dated 2/13/2004 recorded
11/24/2004 in CRFN 2004000725916. Assigns Mortgage 24.

(25) SUBSTITUTE SUBORDINATE BUILDING LOAN MORTGAGE made by 731 COMMERCIAL LLC
and 731 RESIDENTIAL LLC to HYPO REAL ESTATE CAPITAL CORPORATION, dated 2/13/2004
recorded 11/24/2004 in CRFN 2004000725903 to secure the sum of $125,000,000.00
and interest. This Mortgage created pursuant to Note and Mortgage Modification
and Severance Agreement recorded in CRFN 2004000725900. (Mortgage Tax paid: $0)

ASSIGNMENT OF SUBORDINATE BUILDING LOAN MORTGAGE made by HYPO REAL ESTATE
CAPITAL CORPORATION to GERMAN AMERICAN CAPITAL CORPORATION, dated 2/13/2004
recorded 11/24/2004 in CRFN 2004000725913. Assigns Mortgage 25.

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, SECURITY AGREEMENT, FINANCING
STATEMENT AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS made by and
between 731 OFFICE ONE LLC and GERMAN AMERICAN CAPITAL CORPORATION dated as of
2/13/2004 recorded 11/24/2004 in CRFN 2004000725918. Consolidates Mortgages 5,
17, 20 and 23, as previously consolidated, Mortgages 16, 19 and 22, as
previously consolidated, Mortgage 24 and Mortgage 25 to form a single lien of
$400,000,000.00 and amends and restates the terms thereof.

ASSIGNMENT OF MORTGAGE made by GERMAN AMERICAN CAPITAL CORPORATION to WELLS
FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF COMM 2004-LNB3
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, dated as of 7/12/2004 recorded
1/12/2005 in CRFN 2005000024689. Assigns Mortgages 5, 17, 20, 23, 16, 19, 22, 24
and 25, as consolidated.

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE
REGISTERED HOLDERS OF COMM 2004-LNB3 COMMERCIAL MORTGAGE

19

--------------------------------------------------------------------------------

 

 

PASS-THROUGH CERTIFICATES to GERMAN AMERICAN CAPITAL CORPORATION, dated as of
2/__/2014, to be recorded. Assigns Mortgages 5, 17, 20, 23, 16, 19, 22, 24 and
25, as consolidated.

(26) AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF LEASES, RENTS AND SECURITY
AGREEMENT made by and between 731 OFFICE ONE LLC and GERMAN AMERICAN CAPITAL
CORPORATION dated as of 2/__/2014, to be recorded. Amends and restates Mortgages
5, 16, 17, 19, 20, 22, 23, 24 and 25, as consolidated, in the reduced principal
sum of $300,000,000.00, plus interest.

 

20